








 

 














































WEST CAMPUS COGENERATION FACILITY










OPERATION AND MAINTENANCE AGREEMENT



















TABLE OF CONTENTS




Page

OPERATION AND MAINTENANCE AGREEMENT

RECITALS

ARTICLE I DEFINITIONS

ARTICLE II REPRESENTATIONS

2.1.

Representations by Operator.

2.2.

Representations by MGE.

2.3.

Representations by the University.

ARTICLE III ENGAGEMENT OF OPERATOR AND DESCRIPTION OF SERVICES

3.1.

Engagement of Operator.

3.2.

Services.

3.3.

Non-Routine Services.

3.4.

Standards For Performance of Services.

3.5.

Employment.

3.6.

Care, Custody and Control of the Facility.

3.7.

Limitation on Operator’s Authority.

3.8.

Execution of Documents.

3.9.

Affiliate Matters.

3.10.

No Disruption.

ARTICLE IV STEAM AND CHILLED WATER

4.1.

Steam Delivery Services.

4.2.

Chilled Water Delivery Services

4.3.

Scheduling and Dispatch; Gas Supply Procedures

4.4.

Performance Standards for Steam and Chilled Water.

ARTICLE V .

OBLIGATIONS OF UNIVERSITY

5.1.

Lake Water Supply.

5.2.

Assistance in Obtaining Permits.

5.3.

Steam Supply.

ARTICLE VI PROCEDURES, PLANS AND REPORTING

6.1.

Operation and Maintenance Procedures Manual.

6.2.

Annual Budget and Operating Plan.

6.3.

Accounts and Reports.

ARTICLE VII COMPENSATION AND PAYMENT; REOPENER PROVISIONS

7.1.

Reimbursement for Services.

7.2.

Compensation for Non-Routine Services.

7.3.

Monthly Invoice; Payment

7.4.

Payment for Major Maintenance.

7.5.

Payment for One Time Expenditures.

7.6.

Facility Expansion.

7.7.

Adjustments and Conditions.

7.8.

Accounting and Audit Rights

7.9.

Interest.

7.10.

Disputed Payments.

7.11.

Chilled Water Operations and Fixed O&M Cost Reopeners.

7.12.

Notice.

7.13.

Reopener Terms Negotiation Process.

7.14.

Independent Efficiency Evaluation/Dispatch Reopener.

ARTICLE VIII TERM

8.1.

Term.

8.2.

Termination by the University.

8.3.

Termination by Operator.

8.4.

Defaults Not Justifying Termination.

8.5.

Remedies for Defaults Not Justifying Termination.

8.6.

Facility Condition at End of Term.

ARTICLE IX INSURANCE

9.1.

Insurance.

9.2.

Certificates; Proof of Loss.

9.3.

No Limitation on Liability.

ARTICLE X METERING

10.1.

Metering.

10.2.

Meter Readings.

10.3.

Access and Inspections.

10.4.

Testing and Calibration; Repair.

ARTICLE XI INDEMNIFICATION

11.1.

By Operator.

11.2.

By the University.

11.3.

Duty to Keep Apprised.

ARTICLE XII LIABILITIES OF THE PARTIES

12.1.

No Consequential Damages.

ARTICLE XIII DISPUTE RESOLUTION

13.1.

In General.

13.2.

Litigation.

13.3.

Continued Performance.

ARTICLE XIV TITLE DOCUMENTS AND DATA

14.1.

Materials and Equipment.

14.2.

Documents.

ARTICLE XV MISCELLANEOUS

15.1.

Assignment.

15.2.

Access.

15.3.

Cooperation in Permitting and Financing.

15.4.

Independent Contractor.

15.5.

Not for Benefit of Third Parties.

15.6.

Force Majeure.

15.7.

Amendments.

15.8.

Survival.

15.9.

No Waiver.

15.10.

Notices.

15.11.

Counterparts.

15.12.

Governing Law.

15.13.

Partial Invalidity.

15.14.

Captions, Exhibits, and the Table of Contents.

15.15.

Entire Agreement.

15.16.

Conflicting Provisions.

15.17.

Successors and Assigns.

15.18.

Designated Representatives.

15.19.

Procurement.

15.20.

Non-Appropriation.

15.21.

Contingent Upon Issuance of CPCN and Other Authorizations; PSCW Modifications.
















OPERATION AND MAINTENANCE AGREEMENT




This Operation and Maintenance Agreement is made and entered into as of October
1, 2003, by and among the Board of Regents of the University of Wisconsin System
(the “University”) and Madison Gas and Electric Company, a Wisconsin
corporation, in its capacity as Operator (“Operator”) and in its capacity as
lessee of  a portion of the “Facility” under the “Facility Lease” all as defined
 below (“MGE”).

RECITALS

WHEREAS, the University acting together with MGE Power West Campus, LLC, a
Wisconsin limited liability company and an Affiliate of Operator (“MGE Power”)
collectively intend to develop, construct and own a steam, chilled water and
electric cogeneration facility located immediately north of the UW-Madison
Walnut Street Heating Plant in Madison, Wisconsin on land owned by the
University (the “Facility”);

WHEREAS, the University will own the “University-Owned Facility Property” (as
defined in the Joint Ownership Agreement) in the Facility for the purpose of
producing steam and chilled water for use by the University and requires the
assistance of Operator to operate the Facility to produce such steam and chilled
water for use by the University;

WHEREAS, MGE Power will own the “MGE Power–Owned Facility Property” (as defined
in the Joint Ownership Agreement) in the Facility;

WHEREAS, pursuant to the Facility Lease, MGE Power will lease its interest in
the Facility to MGE, and MGE, in its capacity as lessee under the Facility
Lease, will receive thereby the rights to the electric capacity and energy
produced by the Facility, as described in the Joint Ownership Agreement;

WHEREAS, throughout the commercial operation of the Facility, the University
requires a qualified, competent and experienced Operator to perform the
“Services” and the “Non-Routine Services” (as defined herein) related to the
operation and maintenance of the Facility;

WHEREAS, Operator has represented to the University that Operator is qualified
and competent to operate and maintain the Facility;

WHEREAS, Operator is willing to provide the Services and the Non-Routine
Services related to the operation and maintenance of the Facility, all on the
terms and conditions set forth herein; and

WHEREAS, the University is willing to engage Operator to provide the Services
and the Non-Routine Service related to the operation and maintenance of the
Facility, all on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual premises contained herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
agree as follows:

ARTICLE I

DEFINITIONS

As used herein, the following terms shall have the indicated definitions.
 Capitalized terms used but not defined herein shall have the respective
meanings given in the Joint Ownership Agreement:

“Accessories” shall mean collectively tools, special tools, equipment, safety
equipment, spare parts including, without limitation,  spare parts and other
materials (excluding Consumables) required for the operation and maintenance of
the Facility.

“Affiliate” shall mean (i) any Person that directly or indirectly, through one
or more intermediaries, controls, is controlled by, or is under common control
with a Party, and (ii) any Person that, directly or indirectly, is the
beneficial owner of five percent (5%) or more of any class of equity securities
of, or other ownership interests in, a Party or of which the Party is directly
or indirectly the owner of five percent (5%) or more of any class of equity
securities or other ownership interests.

“Aggregate Damages Cap” shall have the meaning set forth in Section 4.6.2.

“Agreement” shall mean this Operation and Maintenance Agreement, as the same may
be amended, modified, restated or supplemented from time to time in accordance
with the terms hereof.

“Annual Budget” shall mean the budget for the Facility, prepared every year by
Operator in accordance with Good Utility Practice, approved by the PSCW, and
reviewed and approved by the Operating Committee, including (a) a proposed
capital budget for scheduled replacement of equipment and capital improvements
to the Facility; and (b) a proposed operating and maintenance expense budget for
the Facility.

“Authorization” shall mean any license, permit, approval, filing, waiver,
exemption, variance, clearance, entitlement, allowance, franchise, or other
authorization, whether from any Governmental Authority, corporate or otherwise.

“Bankruptcy” shall mean a situation in which:  (i) a party shall file a
voluntary petition in bankruptcy or shall be adjudicated as bankrupt or
insolvent, or shall file any petition, answer or consent seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief for itself under the present or future applicable Federal,
state or other statute or law relating to bankruptcy, insolvency or other relief
for debtors, or shall seek or consent to or acquiesce in the appointment of, any
trustee, receiver conservator or liquidator of such party or of any substantial
part of such party’s properties (the term “acquiesce” as used in this
definition, includes without limitation, the failure to file a petition or
motion to vacate or discharge any order, judgment or decree within fifteen (15)
days after entry of such order, judgment or decree); (ii) a court of competent
jurisdiction shall enter an order, judgment or decree approving a petition filed
against any party seeking a reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
future Federal bankruptcy law or any other present or future applicable Federal,
state or other statute or law relating to bankruptcy, insolvency or other relief
for debtors, and such party shall acquiesce in the entry of such order, judgment
or decree or such order, judgment or decree shall remain unvacated and unstayed
for an aggregate of sixty (60) days (whether or not consecutive) from the date
of entry thereof, or any trustee, receiver, conservator or liquidator of such
party or of all or any substantial part of its property shall be appointed
without the consent or acquiescence of such party and such appointment shall
remain unvacated and unstayed for an aggregate of sixty (60) days whether or not
consecutive; (iii) a party shall admit in writing its inability to pay its debts
as they mature; (iv) a party shall give notice to any Governmental Authority of
insolvency or pending insolvency, or suspension or pending suspension; or (v) a
party shall make an assignment for the benefit of creditors or take any other
similar action for the protection or benefit of creditors.

“BTU” shall mean a British Thermal Unit.

“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which either the state or national banks in the State of Wisconsin are not open
for the conduct of normal banking business.

“Change in Control” shall have the meaning set forth in the Joint Ownership
Agreement.

“Chilled Water” shall mean the chilled water delivered by Operator to the
University pursuant to this Agreement.

“Chilled Water Assets” shall have the meaning set forth in Appendix I to the
Joint Ownership Agreement.

“Chilled Water Capacity Baseline” shall have the meaning set forth in the EPC
Agreement.  

“Chilled Water Commercial Operation Date” shall have the meaning set forth in
EPC Agreement.

“Chilled Water Cooling Tower Blow-down Costs” shall mean the costs described in
Exhibit C, Schedule CW-2D.

“Chilled Water Cooling Tower Make-up Costs” shall mean the costs described in
Exhibit C, Schedule CW-2C.

 “Chilled Water Delivery Point” shall mean the intersection of the chilled water
-supply and chilled water return piping and the outside surface of the Facility
building wall.

“Chilled Water Fixed O&M Costs” shall have the meaning set forth in Exhibit C,
Schedule CW-1.

 “Chilled Water Liquidated Damages” shall have the meaning set forth in Section
4.4.4.

“Chilled Water Make-up Costs” shall mean the costs described in Exhibit C,
Schedule CW-2B.

“Chilled Water Reliability Ratio” has the meaning set forth in Section 4.4.3.

“Chilled Water Return” shall mean the chilled water returned by the University
to the Chilled Water Delivery Point.

“Chilled Water Station Service Costs” shall mean the costs described in Exhibit
C, Schedule CW-2A.

“Chilled Water Variable O&M Costs” shall have the meaning set forth in Exhibit
C, Schedule CW-2.

“Chiller Hours” shall have the meaning set forth in Section 4.4.3.

“Chilling Power Ratio” shall mean a ratio, expressed as a percentage, (i) the
denominator of which is the total number of days during any Cooling Season for
which the average temperature of the Chilled Water Return at the Chilled Water
Delivery Point is 50ºF or less and at least one chiller is scheduled (“Cool
Return Days”), and (ii) the numerator of which is the number of Cool Return Days
for which the average temperature of Chilled Water at the Chilled Water Delivery
Point is 40ºF or less.  For the purposes of this definition, including the
calculation of the Chilling Power Ratio, a Cooling Season must be at least
thirty (30) days in length.  

“Chronic Non-Performance” shall have the meaning set forth in Section 4.5.

“Commencement Date” shall mean the earlier of the Steam Commercial Operation
Date and the Chilled Water Commercial Operation Date.

“Commercial Operation Date” shall have the meaning set forth in the EPC
Agreement.

“Condensate” shall mean the water which results from the condensation of steam.

“Condensate Delivery Point” shall mean the intersection of the Condensate Return
piping and the outside surface of the Facility building wall.

“Condensate Return” shall mean the Condensate that is returned to the Facility
by the University at the Condensate Delivery Point.

“Consumables” shall mean lubricants, chemicals, fluids, oils, supplies, filters,
fittings, connectors, seals, gaskets, hardware, wires and such other materials
(other than Accessories) used routinely in the normal course of the operation
and maintenance of the Facility.

“Consumer Price Index” or “CPI” shall mean the latest available Consumer Price
Index for All Urban Consumers For All Items, as published in Table 1 in the
United States Department of Labor, Bureau of Labor Statistic’s monthly
publication, CPI Detailed Report, or if such index is no longer published or the
method of computation thereof is substantially modified, a mutually agreeable
alternative index.

“Contractor” shall mean MGE Construct LLC, a Wisconsin limited liability company
and an Affiliate of Operator, and its successors and assigns.

“Cooling Season” shall mean the period from April 15 through October 15,
inclusive, throughout the Term.

 “Day” shall mean a twenty four (24) hour period from 12:01 a.m. until midnight.

“Default Notice” shall have the meaning set forth in Section 8.2 hereof.

“Default Rate” shall mean a rate per annum equal to (a) for any amount that is
paid within 12 months of the applicable payment date set forth in this
Agreement, the lesser of (i) the rate publicly announced by U.S. Bank, N.A.  as
its prime lending rate (whether such rate is called the “prime rate,” “base
rate” or any other name), which is in effect (including changes therein) during
the interest accrual period plus two percent (2%) per annum or (ii) the maximum
rate that can be charged under applicable law; and (b) for any amount that is
not paid within 12 months of the applicable payment date set forth in this
Agreement, the greater of (i) Operator’s pre-tax cost of capital, as established
by the PSCW; and (ii) the interest rate payable on late payments for state
agencies, as provided for by Section 16.528, Wis. Stats., as it may hereafter be
amended.

“Dispatch Protocol” shall mean the protocol that the University and Operator
will follow for the scheduling and dispatch of Steam and Chilled Water from the
Facility, as more particularly set forth in Exhibit D.

“Emergency” shall mean any occurrence, in the reasonable judgment of the
University, as the case may be, that may arise that requires immediate action
and which constitutes a serious hazard to the safety of persons or property or
may materially interfere with the safe, economical or environmentally-sound
operation of the Lake Water Supply Facilities.

“Environmental Laws” shall mean any and all federal, state and local statutes,
laws, judgments, orders, decrees, permits, concessions, grants, franchises,
licenses, agreements or other governmental restrictions relating to the
environment or to emissions, discharges, releases or threatened releases of
pollutants, contaminants, chemicals or industrial, toxic or Hazardous Substances
or wastes into the environment, including without limitation, into the ambient
air, surface water, ground water or land, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, chemicals or industrial,
toxic or Hazardous Substances or wastes.

“EPC Agreement” shall mean that certain Engineering, Procurement and
Construction Agreement dated as of  October 1, 2003, among the Contractor, the
State and MGE Power.

“Equipment Instruction Manual” shall have the meaning set forth in the EPC
Agreement.

“Facility” shall have the meaning set forth in the Recitals.

“Facility Lease” shall mean that certain Facility Lease Agreement between MGE
Power as lessor, and MGE, as lessee, under which MGE leases all right title and
interest of MGE Power in the Facility.

 “Force Majeure” shall mean in respect of any Party  an event beyond the
reasonable control of such Party which prevents or delays such Party from
performing its obligations under this Agreement (except for the obligation to
pay money).  Examples include, to the extent they otherwise meet the foregoing
definition, the following: war, hostilities, civil disturbances, any kind of
local or national emergency, riot, fire, flood, hurricane, storm, earthquake,
concealed or subterranean conditions at the Site that could not be discovered by
a reasonable inspection of the Site, consistent with the limitations on access
provided by the University, power failure or power surge (except those resulting
from Operator’s negligence), epidemic, explosion, sabotage, act of God, acts or
failures to act by Governmental Authorities (including failure to issue, delays
in issuing beyond the period provided by law, or if no such period is provided,
beyond the customary period, or revocation of Authorizations, except to the
extent any such failure, delay or revocation is due to the negligence or willful
misconduct of Operator or its Affiliates), failure of subcontractors or
suppliers of labor or equipment and materials to perform or deliver on a timely
basis, to the extent such failure is due to a force majeure condition affecting
the subcontractor or supplier, strike, slowdown or other labor unrest (other
than a localized strike against an individual employer), delay of carriers,
failure of the usual modes of transportation, embargo, change in any applicable
Law from that in effect on the date hereof, any condition at the Site that
requires remediation under any applicable Law related to the environment, or
expropriation or confiscation of facilities.  Force Majeure does not include
equipment failure, except to the extent that such equipment failure is the
result of Force Majeure.

“Fuel” shall mean natural gas meeting the specifications of the transporting
pipeline’s FERC tariff, or petroleum distillate.

“Gas Day” or “G.Day” shall mean a twenty-four (24) hour period beginning at 9:00
a.m.

“Gas Supply Procedures” shall mean the procedures that Operator follows to
schedule the gas supply for the Facility, as more particularly set forth in
Exhibit D to this Agreement.

“Good Utility Practice” shall mean, at any particular time, (a) any of the
practices, methods and acts engaged in or approved by a significant portion of
the United States electric power generating industry (including without
limitation cogeneration facilities) prior to such time and by constructors,
owners, operators or maintainers of facilities similar in size and operational
characteristics to the Facility, or (b) any of the practices, methods and acts
which, in the exercise of reasonable judgment in light of the facts known at the
time the decision was made, could have been expected to accomplish the desired
result at the lowest reasonable costs consistent with applicable law and the
Authorizations, environmental considerations, good business practices,
reliability, safety, expedition and the manufacturer’s maintenance requirements,
provided that “Good Utility Practice” is not intended to be limited to the
optimum practices, methods or acts to the exclusion of all others, but rather to
be a spectrum of the acceptable practices methods or acts generally accepted in
such industry having due regard for, among other things, the manufacturer’s
maintenance requirements, the requirements of Governmental Authorities and any
applicable agreements.

“Governmental Authority” shall mean the federal government of the United States,
and any state, county or local government or regulatory department, body,
political subdivision, commission, agency, instrumentality, ministry, court,
judicial or administrative body, taxing authority, or other authority thereof
(including any corporation or other entity owned or controlled by any of the
foregoing) having jurisdiction over either party hereto, the Facility, or the
Site, whether acting under actual or assumed authority, but shall not include
the University acting as an owner of the Facility hereunder.

“Ground Lease” shall have the meaning set forth in the definition of the term
“Site”.

 “Hazardous Substances” shall mean, collectively, any petroleum or petroleum
product, asbestos in any form that is or could become friable, transformers or
other equipment that contain dielectric fluid containing levels of
polychlorinated biphenyls (PCBs), hazardous waste, hazardous material, hazardous
substance, toxic substance, contaminant or pollutant, as defined or regulated
under any federal, state or local law relating to the protection of the
environment, including the Resource Conservation and Recovery Act, as amended,
42 U.S.C. Section 6901 et seq., the Comprehensive Environmental Response
Compensation and Liability Act, as amended, 42 U.S.C. Section 9601 et seq., or
any similar state statute.

“Heating Season” shall mean the period from October 16 through April 14,
inclusive, throughout the Term.

“Incremental Water Supply Cost” shall have the meaning set forth in Section 7.5
of the EPC Agreement.

“Initial Inventory” shall mean the initial inventory of Accessories and
Consumables, established in accordance with Good Utility Practice.

“Initial Inventory Cost” shall have the meaning set forth in Section 7.5.

“ISO” shall mean an independent system operator.

“Joint Ownership Agreement” shall mean that certain Joint Ownership Agreement,
dated as of  October 1, 2003, among the University, the State and MGE Power.

“Lake Water Supply” shall have the meaning set forth in Section 5.1.

“Lake Water Supply Agreement” shall have the meaning set forth in Section 5.1.

“Lake Water Supply Facilities” shall mean the Lake Mendota intake structure, the
water supply pipe, pumps and all other facilities owned or operated by the
University for the purpose of withdrawing, pumping, transmitting and delivering
the Lake Water Supply from Lake Mendota to the Water Supply Delivery Point.

“Lake Water Supply Facilities Variable O&M Expense” shall mean the variable
operating and maintenance expense for the Lake Water Supply Facilities,
including the cost of electricity and labor to operate such Facilities, but
shall not include any charge for Lake Mendota water itself or rental or fee for
use of the Lake Water Supply Facilities, or repair or replacement of such
Facilities to the proportionate extent of the water usage by the Facility to the
total usage of water from the Lake Water Supply Facilities.”

“Law” shall mean (i) any law, legislation, statute, act, rule, ordinance,
decree, treaty, regulation, order, judgment, or other similar legal requirement,
or (ii) any legally binding announcement, directive or published practice or
interpretation thereof, enacted, issued or promulgated by any Governmental
Authority.

“Liquidated Damages” shall mean Steam Liquidated Damages,  Chilled Water
Liquidated Damages, Temperature Related Steam Liquidated Damages and Temperature
Related Chilled Water Liquidated Damages.

“MAIN” shall mean the Mid-America Interconnected Network, Inc., or its
successors, including any ISO responsible for MAIN.

“Major Maintenance” shall mean maintenance or inspection of the Facility’s major
equipment as recommended by the manufacturer that requires significant outage
time.  Major Maintenance shall include, but not be limited to, combustion
inspections, hot gas path inspections, and major overhauls.  Major Maintenance
shall also include unplanned major forced outages due to equipment failure or
Force Majeure.

“Meter” shall have the meaning set forth in Section 10.1.

“MGE” has the meaning set forth in the Preamble to this Agreement.

“MGE Power” has the meaning set forth in the Recitals to this Agreement.

“MLB” shall mean one thousand pounds.

“MMBTU” shall mean one million BTUs.

“Non-Conforming Chilled Water” shall have the meaning set forth in Section
4.2.4.

“Non-Conforming Steam” shall have the meaning set forth in Section 4.1.6.

“Non-Routine Services” shall have the meaning set forth in Section 3.3.

“Operating Committee” shall have the meaning set forth in Section 8.2 of the
Joint Ownership Agreement.

“Operating Plan” shall mean the plan prepared for Operator for review and
approval of the Operating Committee, which includes the projected electric,
steam and chilled water requirements of the Owners, as well as Scheduled
Maintenance and Major Maintenance, affecting electric, steam and chilled water
capacity in the prescribed period.

“Operating Year” shall mean (i) with respect to the first Operating Year of the
Facility, that period of time beginning on the Commencement Date and ending
December 31 of such year and (ii) with respect to subsequent years, the calendar
year commencing on January 1, and ending December 31.

“Operation and Maintenance Procedures Manual” shall mean the manual that
provides standard procedures for the routine operation and maintenance of major
pieces of equipment and systems at the Facility, as in effect on the
Commencement Date, and as updated and revised by Operator thereafter.  The
Operation and Maintenance Procedures Manual will include such items as start up
and shutdown operating procedures and routine inspection maintenance procedures.

“Operator” shall have the meaning set forth in the Preamble to this Agreement.

“Operator’s Representative” shall have the meaning set forth in Section 15.18 of
this Agreement.

“Owners” shall mean (i) the University, as co-owner of the Facility; and (ii)
MGE, as lessee under the Facility Lease with MGE Power, the other co-owner of
the Facility.

“Person” shall mean any individual, partnership, corporation, association,
business, trust, government or political subdivision thereof, governmental
agency or other entity.

“Project Constraints” shall mean all constraints applicable to the operation of
the Facility, including constraints contained in any of the Authorizations or
imposed by applicable Law (including Environmental Laws), all other constraints
established under the terms of this Agreement, and all physical operations
constraints applicable to the Facility, including, without limitation, minimum
and maximum load, start up time, minimum run times, minimum shutdown times and
ramp rates..

“PSCW” shall mean the Public Service Commission of Wisconsin, or any successor
thereto.

“Records” shall have the meaning set forth in Section 7.8 hereof.

“RRO” or “Regional Reliability Organization” means MAIN or any ISO responsible
for MAIN.

“Scheduled Maintenance” shall mean maintenance, including, where applicable,
Major Maintenance conducted on equipment and/or systems that affect electric,
steam or chilled water capacity, when said maintenance is, or could be, planned
at least one week in advance of said maintenance.

“Seasonal Damages Cap” shall have the meaning set forth in Section 4.6.1.

“Services” shall have the meaning set forth in Section 3.2.

“Site” shall mean the parcel of land located in Sections 15, 16, 21 and 22,
Township 7 North, Range 9 East, in the City of Madison, Dane County, Wisconsin,
which parcel is bounded by Walnut Street on the West, Herrick Drive on the
North, the existing UW Physical Plant buildings and oak trees to the East, and
the North wall of the existing Walnut Street heating plant on the South, the
legal description of which is attached as Exhibit A to that certain Ground Lease
dated as of July 1, 2002 between MGE Power and the University, as it may be
amended from time to time (“Ground Lease”).

“State” shall mean the State of Wisconsin, acting by and through the Wisconsin
Department of Administration.

“Steam” shall mean the steam delivered to the University by Operator pursuant to
this Agreement.

“Steam Capacity Baseline” shall have the meaning set forth in the EPC Agreement.

“Steam Commercial Operation Date” shall have the meaning set forth in the EPC
Agreement.

“Steam Delivery Point” shall mean the intersection of the Steam supply piping
and the outside surface of the Facility building wall.

“Steam Fixed O&M Costs” shall have the meaning set forth in Exhibit B, Schedule
S-1.

 “Steam Fuel Costs” shall have the meaning set forth in Exhibit B, Schedule S-3.

“Steam Liquidated Damages” shall have the meaning set forth in Section 4.4.2.

“Steam Lost Condensate Make-up Costs” shall have the meaning set forth in
Exhibit B, Schedule S-4.

“Steam Performance Ratio” shall have the meaning set forth in Section 4.4.1.

“Steam Variable O&M Costs” shall have the meaning set forth in Exhibit B,
Schedule S-2.

 “System Emergency” shall mean a condition as declared by the American
Transmission Company, LLC, the RRO, or MGE that is likely to result in an
imminent significant disruption of service to customers of MGE or others, or is
imminently likely to endanger life or property.

“Temperature Related Chilled Water Liquidated Damages” shall have the meaning
set forth in Section 4.4.5.2.

“Temperature Related Steam Liquidated Damages” shall have the meaning set forth
in Section 4.4.5.2.

“Term” shall have the meaning set forth in Section 8.1 hereof.  

“University’s Representative” shall have the meaning set forth in Section 15.18
hereof.

“University” shall have the meaning set forth in the preamble hereto.

“Water Loss Approval” shall have the meaning set forth in Section 5.1.

“Water Supply Delivery Point” shall mean the intersection of the Lake Water
Supply Facilities and the outside surface of the Facility building wall.

ARTICLE II

REPRESENTATIONS

2.1.

Representations by Operator.

Operator represents that:

2.1.1.

Organization and qualification.  It is a corporation duly organized and validly
existing under the laws of the State of Wisconsin.  It has all necessary power
and authority to carry on its business as presently conducted, to own or hold
its properties, and to enter into and perform its obligations under this
Agreement.

2.1.2.

Authorization, approvals, no defaults.  The execution, delivery and performance
of this Agreement by Operator (1) has been duly authorized by all requisite
corporate action; (2) to the best of Operator’s knowledge will not conflict with
any provisions of applicable Law; and (3) will not conflict with, result in the
breach of, constitute a default under or accelerate performance required by any
covenant, agreement, understanding, decree or order to which it is a party or by
which it or any of its properties or assets is bound or affected.  

2.1.3.

Legal proceedings.  There is no action, suit or proceeding, at law or in equity,
or official investigation by or before any governmental authority, arbitral
tribunal or any other body pending or, to the knowledge of Operator, threatened
against or affecting Operator or any of its properties, rights or assets, which
could reasonably be expected to result in a material adverse effect on
Operator’s ability to perform its obligations under this Agreement or on the
validity or enforceability of this Agreement.

2.1.4.

Necessary Rights.  Operator owns or possesses with respect to its owned
equipment all patents, rights to patents, trademarks, copyrights and licenses
necessary for the performance by Operator of its obligations under this
Agreement and the transactions contemplated hereby, without any material
conflict with the rights of others.

2.1.5.

Approvals.  Operator has obtained or will obtain before the Commencement Date
and is in compliance (or will be at the time of the Commencement Date) with all
Authorizations that Operator is required to obtain hereunder and for the valid
execution, delivery and performance by Operator of this Agreement, and all such
legal entitlements are in full force and effect.

2.1.6.

Qualification.  Operator is qualified, competent and experienced in the
operation and maintenance of electric generation facilities.

2.2.

Representations by MGE.

MGE represents that:

2.2.1.

Organization and qualification.  It is a corporation duly organized and validly
existing under the laws of the State of Wisconsin.  It has all necessary power
and authority to carry on its business as presently conducted, to own or hold
its properties, and to enter into and perform its obligations under this
Agreement.

2.2.2.

Authorization, approvals, no defaults.  The execution, delivery and performance
of this Agreement by MGE (1) has been duly authorized by all requisite corporate
action; (2) to the best of MGE’s knowledge will not conflict with any provisions
of applicable Law; and (3) will not conflict with, result in the breach of,
constitute a default under or accelerate performance required by any covenant,
agreement, understanding, decree or order to which it is a party or by which it
or any of its properties or assets is bound or affected.  

2.2.3.

Legal proceedings.  There is no action, suit or proceeding, at law or in equity,
or official investigation by or before any governmental authority, arbitral
tribunal or any other body pending or, to the knowledge of MGE, threatened
against or affecting MGE or any of its properties, rights or assets, which could
reasonably be expected to result in a material adverse effect on MGE’s ability
to perform its obligations under this Agreement or on the validity or
enforceability of this Agreement.

2.2.4.

Necessary Rights.  MGE owns or possesses with respect to its owned equipment all
patents, rights to patents, trademarks, copyrights and licenses necessary for
the performance by MGE of its obligations under this Agreement and the
transactions contemplated hereby, without any material conflict with the rights
of others.

2.3.

Representations by the University.

The University represents that:  

2.3.1.

Qualification. It has all necessary power and authority to carry on its business
as presently conducted, to own or hold its properties, and to enter into and
perform its obligations under this Agreement.  

2.3.2.

Authorization, approvals, no defaults.  The execution, delivery and performance
of this Agreement by the University (1) has been duly authorized by all
requisite governmental action; (2) to the best of the University’s knowledge
will not conflict with any provisions of applicable Law; and (3) will not
conflict with, result in the breach of, constitute a default under or accelerate
performance required by any covenant, agreement, understanding, decree or order
to which it is a party or by which it or any of its properties or assets is
bound or affected.  

2.3.3.

Legal proceedings.  There is no action, suit or proceeding, at law or in equity,
or official investigation by or before any governmental authority, arbitral
tribunal or any other body pending or, to the knowledge of the University,
threatened against or affecting the University or any of its properties, rights
or assets, which could reasonably be expected to result in a material adverse
effect on the University’s ability to perform its obligations under this
Agreement or on the validity or enforceability of this Agreement.

2.3.4.

Necessary Rights.  University owns or possesses with respect to its owned
equipment all patents, rights to patents, trademarks, copyrights and licenses
necessary for the performance by University of this Agreement and the
transactions contemplated hereby, without any material conflict with the rights
of others.

ARTICLE III

ENGAGEMENT OF OPERATOR AND DESCRIPTION OF SERVICES

3.1.

Engagement of Operator.

The University hereby engages Operator, and Operator hereby accepts such
engagement, to operate and maintain the Facility and to perform the Services in
accordance with all of the terms and conditions set forth in this Agreement.
 Subject to the limitations on Operator’s authority as set forth in this
Agreement, from and after the Commencement Date, Operator shall perform or cause
to be performed on behalf of the University the Services.  The University shall
reimburse Operator for the Services and the Non-Routine Services as provided in
Article VII hereof.  Operator shall have no obligation to provide the Services
and the Non-Routine Services and shall receive no compensation therefor, prior
to the Commencement Date.

3.2.

Services.

Operator shall, as set forth in greater detail in this Article III, operate and
maintain the Facility in such manner so as to provide the following operation
and maintenance services for the Facility (the ”Services”) on behalf of the
Owners:

3.2.1.

Operate and maintain the Facility in accordance with Good Utility Practice, the
Annual Budget and the Operating Plan.  Unless otherwise required by Good Utility
Practice, the Annual Budget, the Operating Plan, Scheduled Maintenance,
insufficient fuel (other than insufficiencies that are due to the negligence or
willful misconduct of Operator), restrictions of operating permits, Force
Majeure or the limitations or condition of the Facility, Operator shall use
commercially reasonable efforts to operate the Facility, subject to the
University’s right to require Operator to dispatch Steam and Chilled Water from
the Facility pursuant to Section 4.3.  Subject to the University’s right to
require such Steam and Chilled Water dispatch, the Parties agree that Operator
shall have the exclusive right to operate and maintain the Facility,
irrespective of the ownership of the Facility and any leasehold rights under the
Ground Lease, pursuant to the terms of this Agreement.

3.2.2.

Use commercially reasonable efforts to repair, in accordance with the
Specifications (as defined in the EPC Agreement) and in a good and workmanlike
manner, any Facility equipment that fails or malfunctions; provided, however,
that unless authorized by an equipment manufacturer, or authorized by the Owners
or deemed necessary by Operator to maintain service, safety or reliability of
the Facility or any portion thereof, Operator shall not make any repair to
equipment which is covered by and within the warranty period of any third-party
warranty, including, without limitation, any warranty made by Contractor under
the EPC Agreement.  Operator will reasonably cooperate, at Contractor’s expense,
with Contractor’s efforts to enforce and implement repairs under any third party
warranties.




3.2.3.

Maintain and update all operation, maintenance and service manuals and prints
which are maintained at the Facility (and furnish the University with a copy of
all changes to such maintenance and service manuals and prints made by Operator
within thirty (30) days of completion of such changes), and document any changes
to the Facility resulting from repairs or maintenance performed by Operator.

3.2.4.

Operate the Facility in accordance with all applicable Laws to the extent that
the Facility is capable of conforming to applicable Laws, as based on design and
construction.  Owners shall be responsible for any costs required for those
modifications to the Facility which Owners determines are necessary for the
Facility to conform to changes in applicable Laws after the date hereof.  If any
modification to the Facility which is approved by Owners increases or decreases
the cost to Operator of the performance of its obligations under this Agreement,
the parties shall mutually agree upon an appropriate upward, or downward, as the
case may be, adjustment of the compensation to Operator under Article VI of this
Agreement.

3.2.5.

Operator shall periodically and in accordance with Good Utility Practice perform
visual inspection of the Facility for leaks, hazards and/or other abnormalities,
and observe for unusual sounds, smells and/or abnormal temperatures
(collectively, “Check Items”).  To document the occurrence of these inspections,
Operator will maintain on Site, for a period of not less than one year (and
thereafter off Site, as provided by applicable Law) and available for Owners’
review, signed checklists indicating each inspection performed.  Owners and
Operator shall mutually agree upon a checklist form to be used by Operator.  

3.2.6.

Per established manufacturer’s recommendations, supply maintenance labor
(mechanical, electrical or instrumentation/control) to perform preventive
maintenance (“PM”), and provide to Owners periodic reports indicating the
scheduling and tracking of the required tasks and the associated labor expended
and materials and supplies utilized.  Typical PM responsibilities will include
lubrication, water treatment testing and adjustments, oil and filter changes,
cleaning the chilled water and condenser water strainers, cleaning the chilled
water evaporator and condenser tube bundles after every Cooling Season, and
calibrations.  Owners and Operator shall mutually agree upon a PM checklist to
be followed by Operator.

3.2.7.

Following certification, provide routine operation, maintenance and reporting
requirements for the Facility’s Continuous Emissions Monitoring (“CEM”) system.
 Periodic re-certification/quality assurance of the CEM system, the service
contract for the CEM hardware and software, and the annual calibration of the
fuel meters (if applicable) will be charged to Owners at actual cost.

3.2.8.

Supply potable water for the use of Operator’s personnel.  Owners will bear any
connection costs, should potable water be required for Facility operation.  

3.2.9.

Provide fire fighting connections on the raw water and demineralized water
storage tanks utilized by the Facility.

3.2.10.

Prepare and submit to the Operating Committee, on or before November 1 of each
year, the Operating Plan and Annual Budget.

3.2.11.

Schedule and coordinate inspections recommended by vendors of the components of
the Facility (for example, borescope, combustion section, hot gas path, etc.).

3.2.12.

Schedule and coordinate maintenance of the Facility’s control system, including
installation of software upgrades and coordinate integration of such  control
system with the University’s METASYS system.




3.2.13.

Repair and maintain, or cause the repair and maintenance of, the Facility’s
interconnection facilities and the metering, control and communication
facilities in accordance with Good Utility Practice.

3.2.14.

Keep books of account and records in accordance with Section 6.3 of this
Agreement.

3.2.15.

Prepare monthly and annual reports in accordance with Article VI of this
Agreement.

3.2.16.

Obtain copies of the Equipment Instruction Manual (including, if applicable,
as-built wiring diagrams, equipment set-up and calibration date sheets, control
logic diagrams and electronic copies of the programmable logic controls program
for the Chilled Water Assets) from Contractor, and develop the Operation and
Maintenance Procedures Manual in consultation with the University.  Operator
shall revise and update such manuals and shall operate the Facility in
accordance with such manuals. Operator shall provide copies of the Equipment
Instruction Manual and the Operation and Maintenance Procedures Manual to the
University.

3.2.17.

From time to time at the request of the Operating Committee, perform inspections
of any portion of the Facility designated by the Operating Committee and notify
the members of the Operating Committee of any defects or other deficiencies
observed by Operator.

3.2.18.

As of the Commencement Date, shall, subject to the limitations in this Agreement
and the Joint Ownership Agreement, make the Facility available for operation
seven (7) days per week, twenty-four (24) hours per day.

3.2.19.

Be responsible for carrying out, or cause to be carried out, all maintenance and
repairs for the Facility and for scheduling such maintenance and repairs, in
cooperation with the Operating Committee.  Operator shall maintain the Facility
in accordance with:  (i) the Equipment Instruction Manual furnished by
Contractor and supplemented and/or modified by the Operator, as dictated by
Operator’s experience and Good Utility Practice; and (ii) in accordance with the
provisions of this Agreement.  Operator shall schedule all outages and
maintenance shutdowns to minimize the incurring of expenses and the loss of
Steam and Chilled Water production, consistent with Good Utility Practice,
applied to the Facility as a whole.  Scheduling shall be consistent with this
Agreement.  Operator shall use commercially reasonable efforts, consistent with
Good Utility Practice, to not schedule any outage which would reduce the Steam
output of the Facility from any December 1 during the Term to the following
April 1.  Operator shall use commercially reasonable efforts, consistent with
Good Utility Practice, to not schedule any outage which would reduce the Chilled
Water output of the Facility from any June 1 during the Term to the following
September 15.  Operator shall coordinate with the University’s Representative
the scheduling of any outages scheduled during such periods that have not been
included in the Operating Plan or otherwise approved by the Operating Committee.
 Operator shall notify the Operating Committee of unscheduled outages,
emergencies or unplanned maintenance resulting in shutdowns as soon as
practicable after the occurrence thereof and shall periodically advise the
Operating Committee of the status of restoring the Facility to normal operations
as reasonably requested by the Operating Committee.  Operator shall notify all
parties required to receive notice of scheduled shutdowns pursuant to this
Agreement or pursuant to any other applicable agreement consistent with the
requirements of such agreements.  Operator shall (a) maintain the Site in a
good, safe, clean and orderly condition and (b) maintain the exterior of all
structures on the Site in a safe and clean condition.

3.2.20.

Provide and make available or cause to be provided or made available as
necessary all such labor, professional, supervisory and managerial personnel as
are required to perform the Services.  All such personnel shall meet the
personnel standards set forth in Section 3.5 hereof.

3.2.21.

Implement and follow the provisions of the Operation and Maintenance Procedures
Manual at all times and shall conduct its operations at the Facility in such a
manner as to minimize the risk of bodily harm to persons or damage to property
and to adequately protect against vandalism, theft and other similar risks.
 Without limiting the foregoing, Operator:  (i) shall develop and maintain
written operating procedures for each major piece of equipment and system
including startup, shutdown and lock out and tag out; (ii) shall maintain
accurate and detailed accident and injury reports and shall inform its employees
of safety practices and the requirements of Operator’s safety program; (iii)
shall require all of its employees, agents and representatives, when at the
Facility, to abide by the most current copy of the Operator safety procedures
manual; (iv) shall maintain a supply of suitable safety equipment (including
fire extinguishers) and shall train its employees in the use of such equipment;
(v) shall promptly take all precautions that are reasonable to safeguard against
such risks; and (vi) shall make regular safety inspections of the Facility, all
in accordance with the Operation and Maintenance Procedures Manual and Good
Utility Practices.

3.2.22.

Notify the Operating Committee as soon as reasonably practicable of any material
defect or other material deficiency in the Facility discovered by Operator,
regardless of whether Operator believes that such defect or deficiency may be
the subject of a warranty enforcement claim.

3.2.23.

Operator shall (i) purchase and procure for the Owners all Accessories and
Consumables necessary for the operation and maintenance of the Facility, (ii)
procure all electricity and other utilities as Operator may reasonably require
for the safe and effective operation and maintenance of the Facility, and (iii)
arrange for the disposal of solid and liquid waste and Hazardous Substances
generated by or at the Facility by licensed, insured, competent and professional
contractors in a safe manner and in accordance with all Environmental Laws and
other laws applicable thereto.  Operator shall retain hazardous waste disposal
records in accordance with applicable Laws  and Good Utility Practice.  Operator
shall not destroy or dispose of any such records without the prior written
approval of the Operating Committee.  Upon termination of this Agreement,
Operator shall deliver to the University copies of all such hazardous waste
disposal records.  Materials, tools, equipment and parts that are purchased for
incorporation into the Facility shall be of quality equal to, or better than,
those materials, tools, equipment and parts originally provided by the
Contractor and shall be warranted by the contractor, vendor or manufacturer in
accordance with equipment warranties consistent with industry practice.
 Operator shall maintain an inventory of Accessories and Consumables in
sufficient quantity to ensure that delays resulting from shortages shall be
minimized, and purchase replacements as such items are used.  The inventory
shall be maintained consistent with the Initial Inventory of Accessories.  The
inventory of Accessories and Consumables shall be subject to such reasonable
modifications as are consistent with Good Utility Practices and the operating
experience of Operator, subject, however, to the approval of the Operating
Committee.  Operator shall maintain safe, secure and segregated storage at the
Facility or, if adequate space is not available at the Facility, at other
reasonable locations controlled by Operator, for all Accessories and
Consumables.  Operator shall maintain appropriate and adequate systems of
records to identify each item of inventory and its cost, quantity and storage
locations in accordance with Good Utility Practices.  Issuance of items from
inventory shall be made under specific work orders pursuant to a work order
system to be established by Operator.  Operator shall perform an annual complete
physical inventory and provide a report thereof to the Operating Committee
within thirty (30) days after the completion thereof, together with a
reconciliation to the immediately preceding report, in accordance with generally
accepted accounting principles.

3.2.24.

Inspect and/or test Accessories and Consumables procured by Operator or
otherwise delivered to the Facility or used by Operator in accordance with Good
Utility Practices, and any evident defects or deviations shall be noted and
handled appropriately.  Operator shall promptly return rejected items to the
vendor or manufacturer for credit or replacement.

3.2.25.

At all times comply with the requirements of this Agreement and shall interface
and cooperate fully with the University concerning all matters relating to the
supply of Steam and Chilled Water including:  (i) notification and coordination
of scheduled Facility shutdowns; and (ii) notification of unscheduled shutdowns.

3.2.26.

In the event of an Emergency, take such action as may be reasonable and
necessary to prevent, avoid or mitigate any injury to individuals, damage or
loss to property and shall, as soon as practicable, report any such material
incident, including Operator’s response thereto, to the Operating Committee.

3.2.27.

By the Commencement Date, obtain and maintain the insurance required to be
obtained and maintained by Operator pursuant to Article IX hereof.

3.2.28.

Maintain accurate and complete Facility operating records, maintenance reports
and metering data.  

3.2.29.

From time to time at the request of the Operating Committee, but in any event no
less frequently than provided by the applicable PSCW standards (or if no such
standards are applicable, as provided by the Operating Committee), arrange for
testing and recalibration of all scales, meters, gauges and other measuring
devices at the Facility.  The frequency of and procedures relating to such
testing and recalibration shall be conducted in accordance with Good Utility
Practice and any applicable PSCW requirements.

3.2.30.

Solicit bids for any required Major Maintenance, review and advise the Operating
Committee with respect to such bids and assist in administering any contracts
entered into for the performance of or otherwise in connection with any Major
Maintenance.

3.2.31.

Obtain or develop on or before the Commencement Date, the Equipment Instruction
Manual and the Operation and Maintenance Procedures Manual.

3.3.

Non-Routine Services.

Upon request of the University, Operator shall provide reasonable cooperation to
the University in connection with the University’s request for the following
non-routine  services (the “Non-Routine Services”).  If such cooperation will
require Operator to incur out of pocket costs or will require Operator to devote
a significant amount of time beyond the time relating to providing the Services
in Section 3.2, then Operator shall not be required to provide such Non-Routine
Services unless the Parties shall first agree upon reasonable compensation to be
paid to Operator for its efforts.

3.3.1.

Warranty and Insurance Claims.  Except for warranty claims that are the
responsibility of Contractor under the EPC Agreement, Operator shall prepare and
prosecute warranty claims against suppliers or vendors of parts, equipment,
materials and services for the Facility.  The prosecution of all such warranty
claims shall be controlled by Operator.

3.3.2.

Administration of Agreements.

Operator shall, from time to time at the written request of the University, and
at the University’s sole expense, make reasonable efforts to assist the
University in administering any agreements relating to the Facility to which the
University is a party.

3.3.3.

Assistance With University Record Keeping Efforts.  Operator shall cooperate
with the University’s accountants and auditors in the preparation of the
University’s periodic financial statements.

3.3.4.

Claims and Litigation.

  At the request of the Owners, Operator shall reasonably assist the Owners in
connection with all claims and causes of action alleged against or accruing to
the Owners in connection with the operation and maintenance of the Facility.
  The Owners shall cooperate with Operator in such efforts.

3.3.5.

Permits and Other Authorizations.

From time to time at the request of the Operating Committee, Operator shall
assist the Owners in obtaining any permits and any other required Authorizations
applicable to the ownership and operation of the Facility.

3.3.6.

Cooperation in Financing.

Operator will, at the University’s request, execute and deliver such consents,
memoranda and other documents as the University may reasonably require in
connection with the financing of the Facility on a project finance basis or
otherwise, including without limitation, instruments to ensure that the
University-Owned Facility Property is not subject to the interests of Operator’s
creditors and to otherwise enable the University to create and perfect security
interests therein.  Operator further agrees to deliver certified copies of
instruments reasonably requested by a lender to the University (“Lender”) in
connection with the closing of the financing for the Facility.  Operator agrees
to cooperate with the University in the negotiation and execution of any
mutually agreeable reasonable amendment or addition to this Agreement required
by the Lender that does not result in a material adverse change in Operator’s
rights or obligations hereunder or MGE’s rights or obligations hereunder or
interest in the Facility.  Operator further agrees to provide such data,
reports, certifications and other documents or assistance as may be reasonably
requested by such Lender.

3.3.7.

Other.

Consistent with the requirements of this Agreement, Operator shall provide such
other assistance, services and work reasonably required or requested by the
Operating Committee in connection with the operation, maintenance or
administration of the Facility and such other information concerning the
Facility or the Services requested by the University.  Such information may
include any information and certifications required by the Lender with respect
to the Facility or the Services.

3.4.

Standards For Performance of Services.

3.4.1.

Performance of Services.

Operator shall perform the Services in a prudent and efficient manner and in
accordance with the following:  (i) the Operation and Maintenance Procedures
Manual; (ii) the applicable Operating Plan and Annual Budget; (iii) all
applicable Laws; (iv) Good Utility Practice; (v) the requirements of all
insurance policies; and (vi) the requirements of all warranties and guarantees
applicable to the Facility provided by Contractor, contractors, subcontractors,
vendors, suppliers or others.

3.4.2.

Required Approvals.

Operator shall obtain, at its own expense, all Authorizations required to allow
Operator to do business in the jurisdictions where the Services are to be
performed.

3.4.3.

Liens.

Except for liens required by equipment repair and maintenance providers in
accordance with industry practice and in accordance with applicable Law,
Operator shall not create, permit or suffer to exist any liens or encumbrances
on the Facility arising from the Services hereunder provided by Operator or its
suppliers, contractors or materialmen or otherwise arising by, through or under
it.

3.5.

Employment.

3.5.1.

Personnel Standards.

Operator shall provide and make available as necessary all such labor,
professional, supervisory and managerial personnel as are required to perform
the Services.  Such personnel shall be qualified, licensed (to the extent
required by Law) and experienced in the duties to which they are assigned and
consistent with qualification and experience which are typical for personnel
operating and maintaining facilities like the Facility. Operator shall comply
with all applicable Federal and state labor and employment laws.  Subject to the
terms of this Agreement, from and after the Commencement Date, Operator shall
retain sole authority, control and responsibility with respect to Operator’s
labor in connection with the performance of the Services.  Notwithstanding the
foregoing, Operator acknowledges and agrees that except for collective
bargaining agreements that pertain to the rights of Operator’s employees who
operate the MGE Power-Owned Facility, including after a “Change in Control” of
such MGE Power-Owned Facilities or of MGE Energy, Inc., it shall not enter into
any collective bargaining agreements with respect to labor matters which bind or
otherwise obligate the University.

3.5.2.

Nondiscrimination in Employment.  

In connection with the performance of the Services under this Agreement,
Operator agrees not to discriminate against any employee or applicant for
employment because of age, race, religion, color handicap, sex, physical
condition, developmental disability as defined in Wis. Stats. §51.01(5), sexual
orientation, national origin, or any other basis prohibited by law.  This
provision shall include, but not be limited to, the following: employment,
upgrading, demotion or transfer; recruitment or recruitment advertising; layoff
or termination; rates of pay or other forms of compensation; and selection for
training, including apprenticeship. Except with respect to sexual orientation,
Operator further agrees to take affirmative action to ensure equal employment
opportunities.

3.5.3.

Affirmative Action Plan.  

Contracts with a value of thirty thousand dollars ($30,000) or more require
Operator to submit a written affirmative action plan acceptable under Wisconsin
Statutes and Administrative Code.  An exemption occurs from this requirement if
Operator has a work force of less than thirty (30) employees.  Operator is
responsible for obtaining affirmative action compliance from its subcontractors.
 Technical assistance regarding this Section is available from the Wisconsin
Office of Contract Compliance, telephone (608) 266-5462.

3.5.4.

Establishment of Initiatives.  

Operator will establish and take appropriate initiatives to reach the goal of
five percent (5%) minority-owned business enterprise (MBE) utilization for the
Services under this Agreement.

3.5.5.

Collective Bargaining Agreements.  

Neither the provisions of any collective bargaining agreement, nor the failure
by a union with whom Operator has a collective bargaining agreement, to refer
either minorities or women shall excuse Operator’s required initiatives under
this Section.

3.5.6.

Posting of Notices.  

Operator agrees to post in conspicuous places, available for employees and
applicants for employment, a notice to be provided by the State that sets forth
the provisions of the State of Wisconsin nondiscrimination policy.

3.6.

Care, Custody and Control of the Facility.

Subject to the terms of this Agreement, from the Commencement Date and
continuing thereafter until the end of the Term, Operator shall assume complete
charge of and have care, custody and control over the Facility, but expressly
subject to any rights and obligations of Contractor to complete acceptance
testing under Section 10.4 of the EPC Agreement.   

3.7.

Limitation on Operator’s Authority.

Notwithstanding any provision in this Agreement to the contrary, the following
acts may not be done or taken, or caused to be done or taken, by Operator, or by
any agent, representative or contractor of Operator, without the prior written
approval of the University.

3.7.1.

Lawsuits and Settlements.

Settling, compromising, assigning, pledging, transferring, releasing or
consenting to do the same, of any claim, suit, debt, demand or judgment against,
or accruing to, the University, or submitting any such claim, dispute or
controversy to arbitration or judicial process, or stipulation thereof to a
judgment, or consent to do the same.

3.7.2.

Other Actions.

Engaging in other transactions on behalf of the University in contravention of
this Agreement or, except in the event of an Emergency, taking or agreeing to
take any other action in material variance with the applicable Operating Plan or
Annual Budget.

3.8.

Execution of Documents.

Any agreement, contract, notice or other document which Operator is authorized
to execute on behalf of the University pursuant to this Agreement shall be
executed by Operator’s Representative.

3.9.

Affiliate Matters.

The parties recognize that because Operator, Contractor and MGE Power are
Affiliates, there is a potential for a conflict of interest.  Operator therefore
covenants that in carrying out its duties under this Agreement, Operator will at
all times proceed in accordance with Good Utility Practice, will place the
respective interests of MGE, MGE Power and the University in the Facility on
equal footing and will not knowingly favor the interests of MGE or its
Affiliates to the detriment of the University.

3.10.

No Disruption.

Operator hereby acknowledges that the University operates the heating and
cooling facility adjacent to the Site, and therefore: (a) Operator hereby agrees
to perform the Services and the Non-Routine Services so as to not unduly
interfere with the operations or business of the University; and (b) the
University agrees to conduct its operations and business so as to not interfere
with Operator’s performance of the Services, or the Non-Routine Services, or its
ability to meet its commitments under this Agreement.  Operator agrees to take
all reasonable steps so as to perform the Services and the Non-Routine Services
so as to not adversely affect the safety of the University or any other Person
adjacent to or in the vicinity of the Site.

ARTICLE IV

STEAM AND CHILLED WATER

4.1.

Steam Delivery Services.

4.1.1.

Steam Delivery.  From and after the Steam Commercial Operation  Date, Operator
shall perform the Services in such a fashion as to cause the delivery to the
University of Steam in the amounts and at such times as scheduled by the
University in accordance with Section 4.3.  Anything herein to the contrary
notwithstanding, in no event shall Operator be required to deliver Steam to the
University in excess of the Steam Capacity Baseline at any time, except as
provided below in Section 4.1.2.  

4.1.2.

Heating Season Steam in Excess of Steam Capacity Baseline.  Subject to the
Project Constraints, the University may request Steam in excess of the Steam
Capacity Baseline (“Excess Steam”) during the Heating Season, which Excess Steam
shall be scheduled and provided upon the same terms and conditions as other
Heating Season Steam, except the following terms and conditions and Section
4.4.5 shall also apply: (a) The University may submit a proposed schedule for
Excess Steam in accordance with the procedures set forth in Exhibit D; and (b)
 Operator shall, within two hours, reject the proposed schedule, or offer to
accept the proposed schedule on one of the two following conditions: (i) that
such offered schedule is interruptible on two (2) hours prior notice; or (ii)
that such offered schedule is interruptible only for a System Emergency.

4.1.3.

Cooling Season Steam.

University may request Steam during the Cooling Season (“Cooling Season Steam”),
which Cooling Season Steam shall be scheduled and provided upon the same terms
and conditions as Heating Season Steam, except the following terms and
conditions and Section 4.4.5 shall also apply: (a) The University may submit a
proposed schedule for Cooling Season Steam in an amount not less than 50,000
lbs/hour in accordance with the procedures set forth in Exhibit D; and (b)
Operator shall, within two (2) hours, reject the proposed schedule; or offer to
accept the proposed schedule on one of the two following conditions: (i) that
such offered schedule is interruptible on two (2) hours prior notice; or (ii)
that such offered schedule is interruptible only for a System Emergency.  

In addition to the foregoing, the University may, during the period of June 15
through September 15 inclusive, request that Operator schedule either 50,000
lbs/hour or 75,000 lbs/hour Steam service on a firm basis in return for the
University agreeing to limit its Chilled Water use during the same period.  If
the University schedules 50,000 lbs/hour, it shall forego the right to operate
two chillers during the scheduled period and if the University schedules 75,000
lbs/hour, it shall forego the right to operate three chillers during the
scheduled period.  Such firm Steam request shall be made on a day ahead basis in
accordance with Exhibit D.  Operator shall accept such scheduled Steam, unless
Operator, acting reasonably and in good faith rejects the requested schedule
based upon its determination  that accepting such firm Steam schedule would
result in an uneconomic dispatch for Operator.

4.1.4.

Steam Supply – Delivery Excuse.  Notwithstanding Section 4.1.1,  Operator shall
not be obligated to deliver Steam to the University under the following
circumstances:

4.1.4.1

During an event of Force Majeure, subject to the limitations of Section 15.6;

4.1.4.2

During Scheduled Maintenance as set forth in the Operating Plan or scheduled in
accordance with Section 3.2.19;

4.1.4.3

During any period where the University fails to return Condensate in the
quantity and of the quality required by Section 4.1.7 of this Agreement, but
only to the extent that such failure actually impacts Operator’s ability to
deliver Steam or cost of delivering Steam;

4.1.4.4

If the University fails to deliver the Lake Water Supply to the Facility, to the
extent the Lake Water Supply shortfall causes Operator to be unable to deliver
the scheduled Steam;

4.1.4.5

During any period where delivery of the scheduled Steam would cause the Steam
pressure at the Steam Delivery Point to fall outside the pressure range set
forth in Exhibit A, but in such event Operator shall nonetheless make
commercially reasonable efforts to deliver the Steam as scheduled, to the extent
possible under the circumstances;

4.1.4.6

To the extent that the Project Constraints do not permit the delivery of Steam
as scheduled by the University;

4.1.4.7

To the extent the University is unable to accept delivery of any scheduled Steam
from Operator; or

4.1.4.8

To the extent Operator’s inability to deliver Steam results from the
University’s negligence, willful misconduct or breach of this Agreement.

4.1.5.

Steam Delivery Point. All Steam delivered to the University hereunder shall be
delivered at the Steam Delivery Point.

4.1.6.

Steam Quality; Non-conforming Steam.  All Steam delivered to the University
hereunder shall comply with the quality and characteristic requirements set
forth in Exhibit A, except as excused by the circumstances set forth in Section
4.1.4.  In the event that the University determines that Steam delivered
hereunder does not meet such requirements (such Steam, “Non-Conforming Steam”),
the University shall provide oral notice thereof, with written confirmation
within three (3) Business Days, to Operator.  Operator shall, upon receipt of
such oral notice, take prompt remedial action to bring delivered Steam into
compliance with the requirements of Exhibit A.  Operator shall continue delivery
of Non-Conforming Steam after such oral notice, unless the University requests
that Operator cease delivery.  Unless the University requests that Operator
cease delivery of Steam, the University shall continue to reimburse Operator for
all costs relating to such steam production and deliveries in accordance with
this Agreement.

4.1.7.

Condensate Return.  The University shall collect, return and deliver to Operator
at the Condensate Delivery Point, Condensate at a rate equal to at least the
rate of Steam delivered to the University (measured in pounds/hour) minus 80,000
pounds/hour, measured on a continuous basis.  Operator shall accept such
Condensate Return at the Condensate Delivery Point and shall have the right, on
an unrestricted basis and without cost, to use such Condensate Return in the
Facility.  Operator shall not restrict the flow of Condensate Return from the
University, except that Operator shall have no obligation to accept Condensate
Return at a rate in excess of the rate of Steam delivered by Operator to the
University.  The Condensate return shall be within the temperature range and of
the minimum quality and characteristic standards set forth in Exhibit A, Section
II of this Agreement. In the event the University shall return less than one
hundred percent (100%) of the Condensate, then the University shall pay
Operator, in accordance with Exhibit B, for all expenses incurred by Operator to
maintain performance under this Agreement, resulting from the shortfall.  In the
event the University shall return Condensate at a rate less than the rate of
Steam delivered to the University, minus 80,000 pounds/hour, or returns
Condensate of quality below the minimum quality standards, then Operator shall
be excused from its Steam delivery obligations under this Agreement, to the
extent such Condensate return shortfall or quality problems impairs Operator’s
ability to achieve the Steam Delivery performance standards.  In addition,
Operator shall have the right to take, at the University’s expense in accordance
with Exhibit B, all actions necessary to make up for the Condensate Return
shortfall.

4.2.

Chilled Water Delivery Services

4.2.1.

Delivery of Chilled Water. From and after the Chilled Water Commercial Operation
Date, Operator shall perform the Services in such a fashion as to dispatch the
number of chillers requested by the University at such times as scheduled by the
University in accordance with Exhibit D.  Anything herein to the contrary
notwithstanding, in no event shall Operator be required to deliver Chilled Water
to the University in excess of the Chilled Water Capacity Baseline at any time,
or to deliver Chilled Water in any amount during a Heating Season.

4.2.2.

Chilled Water Supply – Delivery Excuse.  Notwithstanding Section 4.2.1,
 Operator shall not be obligated to deliver Chilled Water to the University
under the following circumstances:

4.2.2.1

During an event of Force Majeure, subject to the limitations of Section 15.6;

4.2.2.2

During Scheduled Maintenance as set forth in the Operating Plan or scheduled in
accordance with Section 3.2.19;

4.2.2.3

During any period where the University fails to return Chilled Water in the
quantity and of the quality required by Section 4.2.5 of this Agreement, but
only to the extent that such failure actually impacts Operator’s ability to
deliver Chilled Water or cost of delivering Chilled Water;

4.2.2.4

If the University fails to deliver the Lake Water Supply to the Facility, to the
extent the Lake Water Supply shortfall causes Operator to be unable to deliver
the scheduled Chilled Water;

4.2.2.5

During any period where delivery of the scheduled Chilled Water at the Chilled
Water Delivery Point would cause the Chilled Water pressure to fall outside the
pressure range set forth in Section 4.2.4, but in such event Operator shall
nonetheless make commercially reasonable efforts to deliver the Chilled Water as
scheduled, to the extent possible under the circumstances;

4.2.2.6

To the extent that the Project Constraints do not permit the delivery of Chilled
Water as scheduled by the University; or

4.2.2.7

To the extent the University is unable to accept delivery of any scheduled
Chilled Water from Operator; or

4.2.2.8

To the extent Operator’s inability to deliver Chilled Water results from the
University’s negligence, willful misconduct or breach of this Agreement.

4.2.3.

Chilled Water Delivery Point. All Chilled Water delivered to the University
hereunder shall be delivered at the Chilled Water Delivery Point.

4.2.4.

Chilled Water Quality; Non-conforming Chilled Water.  All Chilled Water
delivered to the University hereunder shall have a temperature of ≤40º F and a
pressure differential of 25 to 40 psid relative to Chilled Water Return, except
as excused by the circumstances set forth in Section 4.2.2 above and except as
provided in Section 4.2.5 below.  In the event that the University determines
that Chilled Water delivered hereunder does not meet such requirements (such
Chilled Water, “Non-Conforming Chilled Water”), the University shall provide
oral notice thereof, with written confirmation within three (3) Business Days,
to Operator.  Operator shall, upon receipt of such oral notice, take prompt
remedial action to bring delivered Chilled Water into compliance with the
requirements of this Section.  Operator shall continue delivery of
Non-Conforming Chilled Water after such oral notice, unless the University
requests that Operator cease delivery.  Unless the University requests that
Operator cease delivery of Chilled Water, the University shall continue to
reimburse Operator for all costs related to such delivery of Chilled Water.

4.2.5.

Chilled Water Return.  The University shall collect, return and deliver one
hundred percent (100%) of the Chilled Water Return resulting from Chilled Water
deliveries to the University to Operator at the Chilled Water Delivery Point.
 Operator shall accept such Chilled Water Return at the Chilled Water Delivery
Point and return the Chilled Water Return to the University’s chillers and shall
not use the Chilled Water Return for any other purposes.  The Chilled Water
Return shall be within the temperature range set forth in Exhibit A, Section IV
and of reasonable quality (i.e., quality that does not have a material adverse
effect on Operator’s ability to perform its Chilled Water delivery obligations).
 In the event the University shall return less than one hundred percent (100%)
of the Chilled Water Return, then the University shall pay Operator, in
accordance with Exhibit C, for all expense incurred by Operator to maintain
performance under this Agreement, resulting from the shortfall.    In the event
the University shall return Chilled Water Return of  temperature greater than
50°F, then Operator shall be excused from the obligation to deliver Chilled
Water to the University at a temperature of less than or equal to 40°F, but
shall make commercially reasonable efforts to provide the lowest temperature
water possible under the circumstances.




4.3.

Scheduling and Dispatch; Gas Supply Procedures

The University shall schedule the dispatch of Steam and Chilled Water service
from the Facility in accordance with the Dispatch Protocol and Gas Supply
Procedures attached hereto as Exhibit D (the “Dispatch Protocol”) and Operator
shall follow the Dispatch Protocol in responding to the University’s Steam and
Chilled Water dispatch requests.  The gas supply for the Facility (and the
Parties’ respective responsibility for the costs of the Facility’s gas supply)
shall be procured in accordance with the procedures set forth in the Dispatch
Protocol.

4.4.

Performance Standards for Steam and Chilled Water.  

4.4.1.

Steam Delivery Performance Standards.  The Parties shall measure Steam delivery
performance during the Heating Season by reference to the following ratio (the
“Steam Performance Ratio”), which shall be expressed as a percentage:  

SPR = DS/SS

Where

SPR is the Steam Performance Ratio

DS is the aggregate amount of Steam pounds delivered over the entire Heating
Season (but excluding any steam delivered during any hours of operation subject
to Section 4.4.6 below), and further excluding the portion of Steam deliveries
in any hours of operation in excess of one hundred five percent (105%) of the
scheduled amount of Steam for such period.

SS is the aggregate amount of Steam pounds scheduled in accordance with the
Dispatch Protocols in Exhibit D over the entire Heating Season (but excluding
steam delivered during any scheduled hours of operation subject to Section
4.4.6.1 below).

4.4.2.

Liquidated Damages for Steam Delivery Shortfall.  If the Steam Performance Ratio
falls below (a) eighty percent (80%) over the first full Heating Season after
the Commencement Date (for purposes of this provision only, “full Heating
Season” shall mean at least one hundred twenty (120) days of the Heating
Season); (b) ninety percent (90%) over the second full Heating Season after the
Commencement Date; or (c) ninety-five percent (95%) over any full Heating Season
thereafter, then Operator shall pay to the University, as liquidated damages, an
amount computed as follows (“Steam Liquidated Damages”):

TSLD = SDS x USLD

Where

TSLD is the resulting total Steam Liquidated Damages for the Heating Season.

SDS is the Steam Delivery Shortfall, measured in aggregate steam pounds, below
the aggregate steam pounds that Operator would have delivered, had Operator’s
aggregate deliveries over the Heating Season met the minimum Steam Performance
Ratio.

USLD is $1.15 per MLB of Steam, adjusted on each anniversary of the Commencement
Date by a fraction, the numerator of which is the CPI in effect as of the
anniversary date, and the denominator of which is the CPI in effect as of the
Commencement Date.

4.4.3.

Chilled Water Performance Standards. The Parties shall measure Chilled Water
delivery performance during the Cooling Season by reference to the following
ratio,  (the “Chilled Water Reliability Ratio”), which shall be expressed as a
percentage:  

CWRR = DCW/SCW

Where

CWRR is the Chilled Water Reliability Ratio

DCW is the aggregate number of hours the chillers were operating (number of
chillers operating multiplied by hours of operation)(“Chiller Hours”) measured
over the entire Cooling Season (but excluding any hours of operation subject to
Section 4.4.6 below).

SCW is the aggregate number of hours the chillers were scheduled (number of
chillers scheduled multiplied by scheduled hours of operation) in accordance
with the Dispatch Protocols of Exhibit D measured over the entire Cooling Season
(but excluding any scheduled hours subject to Section 4.4.6.2 below).

4.4.4.

Liquidated Damages for Chilled Water Delivery Shortfalls.  If the Chilled Water
Reliability Ratio falls below (a) eighty percent (80%) over the first full
Cooling Season after the Commencement Date (for purposes of this provision only,
“full Cooling Season” shall mean at least one hundred twenty (120) days of the
Cooling Season); (b) ninety percent (90%) over the second full Cooling Season
after the Commencement Date; or (c) ninety-five percent (95%) over any full
Cooling Season thereafter, then Operator shall pay to the University, as
liquidated damages, an amount computed as follows (“Chilled Water Liquidated
Damages”):

TCWLD = CWDS x UCWLD

Where

TCWLD is the resulting total Chilled Water Liquidated Damages for the Cooling
Season.

CWDS is the Chilled Water Delivery Shortfall, measured in aggregate Chiller
Hours, below the aggregate Chiller Hours that Operator would have been
delivered, had Operator’s aggregate deliveries over the Cooling Season met the
minimum Chilled Water Reliability Ratio.

UCWLD is $350 per Chiller Hour, adjusted on each anniversary of the Commencement
Date by a fraction, the numerator of which is the CPI in effect as of the
anniversary date, and the denominator of which is the CPI in effect as of the
Commencement Date.




4.4.5.

Temperature Related Liquidated Damages.

Temperature Related Steam Liquidated Damages.  Commencing with the third full
Heating Season (for purposes of this provision only, “full Heating Season” shall
mean at least one hundred twenty (120) days of the Heating Season), Operator
shall pay the University Twenty-Five Thousand Dollars ($25,000) for each Heating
Season Gas Day that all of the following have occurred (“Temperature Related
Steam Liquidated Damages”):

The low temperature for the Day commencing during such Gas Day is <0ºF, as
reported for the City of Madison by the National Weather Service; and

The Steam Performance Ratio measured over that Gas Day is <75%; and

The University has been unable, after making commercially reasonable efforts (to
the extent it has Steam generation capacity available) to make up from
alternative sources the Steam pounds shortfall below the Steam pounds that
Operator would have delivered if it had met a Steam Performance Ratio of 75%.

Temperature Related Chilled Water Liquidated Damages.  Commencing with the third
full Cooling Season (for purposes of this provision only, “full Cooling Season”
shall mean at least one hundred twenty (120) days of the Cooling Season),
Operator shall pay the University Twenty-Five Thousand Dollars ($25,000) on each
Cooling Season Gas Day that all of the following have occurred (“Temperature
Related Chilled Water Liquidated Damages”):

The high temperature for the Day commencing immediately prior to such Gas Day is
>85ºF, as reported for the City of Madison by the National Weather Service; and

The Chilled Water Reliability Ratio measured over that Gas Day is <75%; and

The University has been unable, after making commercially reasonable efforts (to
the extent it has Chilled Water production capacity available) to make up from
alternative sources the Chiller Hours shortfall below the Chiller Hours that
Operator would have delivered if it had met a Chilled Water Reliability Ratio of
75%.

4.4.6.

Exceptions.  

4.4.6.1

Steam.  The Steam delivery performance standards set forth in Section 4.4.1
shall not apply to Cooling Season Steam or Heating Season Steam requests in
excess of the Steam Capacity Baseline or to any circumstance that constitutes a
Steam supply delivery excuse under Section 4.1.4.

4.4.6.2

Chilled Water.  The Chilled Water delivery performance standards set forth in
Section 4.4.3 shall not apply to any circumstance that constitutes a Chilled
Water supply delivery excuse under Section 4.2.2.

4.4.7.

Liquidated Damages Not Penalty.  The parties acknowledge and agree that because
of the location of the Facility and the University and the unavailability of
reliable substitute steam and chilled water, it is difficult or impossible to
determine with precision the amount of damages that would or might be incurred
by the University as a result of Operator’s failure to perform the Services in
such a fashion as to cause the delivery of Steam and Chilled Water as required
by this Agreement. It is understood and agreed by the parties that (i) the
University shall be damaged by failure of Operator to meet such obligations,
(ii) it would be impracticable or extremely difficult to fix the actual damages
resulting therefrom, (iii) any sums which would be payable under this Section
4.4 are in the nature of liquidated damages, and not a penalty, and are fair and
reasonable, and (iv) each payment represents a reasonable estimate of fair
compensation for the losses that may reasonably be anticipated from each such
failure.

4.5.

Chronic Non-Performance.  The occurrence of any of the following shall be deemed
to constitute “Chronic Non-Performance”:

4.5.1.

Steam Delivery.  Starting with the second full Heating Season, if the Steam
Performance Ratio shall fall below ninety percent (90%) for three consecutive
Heating Seasons; or

4.5.2.

Steam Seasonal Cap Exceedence.  Subject to Operator’s waiver rights under
Section 4.6 below, the sum of the Steam Liquidated Damages and Temperature
Related Steam Liquidated Damages for the same Heating Season shall exceed the
Seasonal Damages Cap for three consecutive Heating Seasons; or

4.5.3.

Chilled Water Delivery.  Starting with the second full Cooling Season, if the
Chilled Water Reliability Ratio shall fall below ninety percent (90%) for three
consecutive Cooling Seasons; or

4.5.4.

Chilled Water Seasonal Cap Exceedence.  Subject to Operator’s waiver rights
under Section 4.6, the sum of the Chilled Water Liquidated Damages and
Temperature Related Chilled Water Liquidated Damages for the same Cooling Season
shall exceed the Seasonal Damages Cap for three consecutive Cooling Seasons; or

4.5.5.

Aggregate Cap Depletion.  Subject to Operator’s waiver rights under Section 4.6,
if the total of all Liquidated Damages paid by Operator since the Commencement
Date depletes the entire amount of the Aggregate Damages Cap.

4.5.6.

Chilling Power Failure.  In the event that the average Chilling Power Ratio for
any three consecutive Cooling Seasons is less than ninety percent (90%).

Seasonal and Aggregate Damages Cap; Waiver Rights.

4.5.7.

Seasonal Damages Cap.  Notwithstanding anything in this Agreement to the
contrary, in no event shall Operator be obligated to pay additional Steam
Liquidated Damages, Temperature Related Steam Liquidated Damages, Chilled Water
Damages, or Temperature Related Chilled Water Liquidated Damages to the
University in any Heating Season or in any Cooling Season once the total amount
of Liquidated Damages payable for such Heating Season or Cooling Season equals
five hundred thousand dollars ($500,000) (the “Seasonal Damages Cap”).

4.5.8.

Aggregate Damages Cap.  Notwithstanding anything in this Agreement to the
contrary, in no event shall Operator be obligated to pay Steam Liquidated
Damages, Chilled Water Liquidated Damages, Temperature Related Steam Liquidated
Damages or Temperature Related Chilled Water Liquidated Damages to the
University, once the aggregate amount of Liquidated Damages paid to the
University since the Commencement Date equals five million dollars ($5,000,000)
(the “Aggregate Damages Cap”).

University Assumption of Chilled Water Operation.  If the University assumes
operation of the Chilled Water Assets pursuant to Section 7.11.1, then the
Aggregate Damages Cap shall be reduced to the lesser of the following: (a)
$3,000,000; or (b) the then unused portion of the Aggregate Damages Cap.

4.5.9.

Waiver.  

Seasonal Cap Waiver.  Operator may prevent the University from seeking to
replace Operator of the Electric Assets, Thermal Assets and its undivided leased
interest in the Common Assets on account of Chronic Non-Performance due to
Operator reaching the Seasonal Damages Cap in three consecutive Heating Seasons
by waiving the Seasonal Damages Cap and paying the University the full measure
of Liquidated Damages for which Operator would have been liable during such
Heating Season or Cooling Season, but for the Seasonal Damages Cap.  If Operator
waives the Seasonal Damages Cap and pays all Liquidated Damages payable for the
Heating Season in question, Operator shall not be deemed to have interrupted the
string of consecutive exceedences of the Seasonal Damages Cap, but Operator
shall retain the right to waive the Seasonal Damages Cap in future years.

Aggregate Cap Waiver.  Operator may prevent the University from seeking to
replace Operator on account of Chronic Non-Performance due to Operator reaching
the Aggregated Damages Cap by agreeing to waive the Aggregate Damages Cap and
pay the University the amount by which the aggregate Liquidated Damages
otherwise payable by Operator exceeded the Aggregate Damages Cap.  Following
such payment, Operator may continue to operate the Facility, so long as Operator
continues to pay Liquidated Damages in accordance with this Agreement, subject
to the Seasonal Damages Cap, but no longer subject to the Aggregate Damages Cap.
 

ARTICLE V.

OBLIGATIONS OF UNIVERSITY




5.1.

Lake Water Supply.

The University, as holder of the riparian rights to appropriate water from Lake
Mendota, as co-owner of the Facility, and as owner and operator of the Lake
Water Supply Facilities shall: (a) allocate from the water withdrawals permitted
under the water loss approval to be issued by the Wisconsin Department of
Natural Resources based upon the application of Operator and the University (the
“Water Loss Approval”) an amount sufficient to meet the electric energy
generation and steam and chilled production water needs of the Facility (the
“Lake Water Supply”), including the following: (i) the portion of the first four
million gallons per day appropriated for the University Campus that is not
actually being used for the operation of the Charter Street Plant and the Walnut
Street Heating Plant; and (ii) the remaining four million gallons per day
appropriation for the Facility; and (b) use its best efforts to withdraw from
Lake Mendota and deliver the Lake Water Supply to the Facility.  The specific
terms and conditions of how the University shall provide the Lake Water Supply
to the Facility shall be more particularly set forth in a water supply agreement
to be entered into between Operator and the University prior to the Commencement
Date, that incorporates the concepts described below (the “Lake Water Supply
Agreement”).

5.1.1.

Compensation for Lake Water Supply Delivery.  Operator shall reimburse the
University for the University’s actual cost of delivering the Lake Water Supply
to the Facility, based on an allocated share of the University’s actual variable
operation and maintenance costs for the Lake Water Supply Facilities, with the
Facility’s proportionate share equal to the product of the following:

Lake Mendota Water delivered to the Facility (which shall be expressed in
gallons)

multiplied by

Lake Water Supply Facilities Variable O&M Expense (which shall be expressed in
$/gallon)

5.1.2.

Lake Water Supply Performance Standards.  The University shall employ its best
efforts to operate and maintain the Lake Water Supply Facilities in a manner
that enables the University to deliver the Lake Water Supply over the term of
this Agreement.

5.1.3.

Failure to Delivery Adequate Lake Water Supply.  The Lake Water Supply Agreement
shall provide for MGE’s right to seek specific performance for the University’s
breach of the Lake Water Supply Agreement on terms consistent with the terms of
this Agreement.

5.1.4.

Water Supply Delivery Excuse.  The University shall be excused from its
obligation to deliver the Lake Water Supply where to do so would violate the
terms of the Water Loss Approval and in circumstances analogous to those
identified in Sections 4.1.4 and 4.2.2 with respect to Operator’s delivery
excuses for Steam and Chilled Water.

5.1.5.

Lake Water Supply Shortfall.  In the event the available water from Lake Mendota
is limited due to Lake conditions, or Force Majeure, including emergency acts of
Governmental Authorities or operational conditions of the Lake Water Supply
Facilities, the University shall allocate the available Lake Mendota water pro
rata among the Facility, the Charter Street Plant and the Walnut Street Heating
Plant in proportion to their relative demonstrated water usage capacity, as
verified by the Operating Committee.

5.2.

Assistance in Obtaining Permits.  

The University shall make reasonable efforts to assist Operator and MGE in
obtaining any permits and any other Authorizations necessary for the operation
and maintenance of the Facility.

5.3.

Steam Supply.

The University shall furnish the Facility with up to 10,000lbs/hour of Steam at
a pressure of not less than 120 psig for the purpose of enabling Operator to
start up the Facility.  Such start up Steam shall be scheduled by Operator with
the University by process equivalent to and consistent with that described in
Exhibit D.  Operator shall provide the University with the metering data
necessary to enable the University to calculate the amount of Steam delivered to
the Facility and shall reimburse the University for all such Steam, by paying
the University an amount, equal to the University’s actual variable cost of
delivering such steam, which cost of University steam delivery shall be a
variable operating cost of the Facility under Exhibits B and C.  Such Facility
use steam request shall be made on a day ahead basis in accordance with Exhibit
D.  The University shall accept such scheduled Facility use steam request,
unless the University, acting reasonably and in good faith rejects the requested
schedule based upon its determination that accepting such steam schedule would
result in an uneconomic dispatch for the University.

ARTICLE VI

PROCEDURES, PLANS AND REPORTING




6.1.

Operation and Maintenance Procedures Manual.

Prior to the Commencement Date, Operator shall develop the Operation and
Maintenance Procedures Manual and shall provide a copy to Owners.  Thereafter,
the Operating Committee shall have the right to require Operator to make
reasonable modifications to those provisions of the Operation and Maintenance
Procedures Manual that are not controlled by applicable Law.  Operator shall
give prompt written notice to the Operating Committee of any revision to the
Operation and Maintenance Procedures Manual, and shall provide the University
with copies of any material changes to the Operation and Maintenance Procedures
Manual within thirty (30) days of completion.

6.2.

Annual Budget and Operating Plan.

Operator shall prepare the Annual Budget and Operating Plan for the Facility in
cooperation with the Operating Committee as set forth in the Joint Ownership
Agreement.

6.3.

Accounts and Reports.

From and after the Commencement Date, Operator shall furnish, or cause to be
furnished, to the Operating Committee the reports concerning the operation and
maintenance of the Facility and the Services described in this Section 6.3.

6.3.1.

Monthly Reports.

On or about the fifteenth (15th) Business Day of each calendar month, Operator
shall submit to the members of the Operating Committee its monthly service
report for the previous calendar month, which shall contain, at a minimum, the
following information:

6.3.1.1

A description of the nonrecurring, unscheduled, or otherwise unusual Services
performed during the previous month;

6.3.1.2

A description of the Services anticipated to be performed during the following
month;

6.3.1.3

A statement of all sums paid to Operator during the previous month;

6.3.1.4

A discussion of any budget items that have been exceeded by at least ten
thousand dollars ($10,000) and at least five percent (5%);

6.3.1.5

A statement of any known violations of any Authorizations or any Laws;

6.3.1.6

A description of any scheduled or unscheduled outages that occurred during the
previous month;

6.3.1.7

An updated schedule of Scheduled Maintenance;

6.3.1.8

A discussion of any problems encountered during the previous month and the
remedies effected or planned;

6.3.1.9

Detailed information about the power generation, Steam delivery, Chilled Water
delivery, Condensate returned, Chilled Water returned, and fuel consumption
during the previous month;

6.3.1.10

The amount of any Liquidated Damages due to the University for the previous
month, including supporting calculations and documentation;

6.3.1.11

Any other information reasonably requested in writing by the Operating
Committee;

6.3.1.12

If applicable, copies of any cooling tower water chemical provider’s inspection
reports;

6.3.1.13

In the event that a Heating Season or Cooling Season ended during the previous
month, the monthly report shall also include a statement of the Steam
Performance Ratio (including DS and SS), or Chilled Water Performance Ratio
(including DCW and SCW), as applicable, including supporting documentation and
calculations, and a statement of the state of the Aggregate Damages Cap and the
applicable Seasonal Damages Cap, including supporting information and
calculations; and

6.3.1.14

Any other information deemed significant by the Operator.

6.3.2.

Annual Reports.

Within sixty (60) days after the end of each Operating Year, Operator shall
submit to the Operating Committee a summary report covering the performance of
the Facility and the Services conducted during such year, including, at a
minimum, the following information:

6.3.2.1

Detailed information about the power generation, Steam delivery, Chilled Water
delivery, Condensate returned, Chilled Water returned and fuel consumption
during such year;

6.3.2.2

Detailed information regarding any known accidents;

6.3.2.3

Detailed information about Operator’s performance relative to the Steam and
Chilled Water performance standards for such year, including supporting
calculations and documentation;

6.3.2.4

The amount of any Liquidated Damages due to the University for such year,
including supporting calculations and documentation; and

6.3.2.5

Any other information reasonably requested in writing by the Operating
Committee.

6.3.3.

Litigation; Authorization Lapses.

Upon obtaining knowledge thereof, Operator shall as soon as reasonably
practicable submit written notice to the University of:  (i) any pending or
threatened litigation, disputes, actions or other material actions concerning
the Facility or the Services; (ii) any lapse, modification, termination or
expiration of any Authorization issued, obtained or required for the Facility or
the Services; (iii) any violation of any such Authorization or of any
Environmental Law or other law; (iv) any refusal to grant, renew or extend any
such Authorization, the stated reasons therefor and a summary of the actions
taken; and (v) any dispute with any Governmental Authority that may have an
adverse effect on the operation of the Facility.

ARTICLE VII

COMPENSATION AND PAYMENT; REOPENER PROVISIONS

7.1.

Reimbursement for Services.  

Beginning upon the Commencement Date, as reimbursement to Operator for the
performance of all Services under Section 3.2, including without limitation, the
incurring of expenses, the University shall pay Operator the amounts set forth
in Exhibits B and C to this Agreement.  Certain elements of such reimbursement
shall be adjusted in accordance with the CPI as more particularly set forth in
Exhibits B and C, and certain elements of such reimbursement shall be pro-rated
as applicable during any partial calendar month during the term of this
Agreement.    

7.2.

Compensation for Non-Routine Services.

Beginning upon the Commencement Date, as compensation to Operator for the
performance of all  Non-Routine Services under Section 3.3, the University shall
pay Operator any amounts agreed to in accordance with Section 3.3. of this
Agreement.  

7.3.

Monthly Invoice; Payment

7.3.1.

Invoice for Fuel Costs.  Operator shall invoice the University separately for
the University’s allocated portion of the total Fuel costs for the Facility, as
calculated in accordance with Exhibits B and C (the “Fuel Payment”).  Operator
will use good faith reasonable efforts to negotiate with its suppliers payment
terms that afford the University a reasonable amount of time to make monthly or
other payment to Operator for such Fuel Payment on a date (the “Fuel Payment Due
Date”) that affords Operator time to use the Fuel Payment to pay its Fuel
suppliers without Operator incurring any interest, late charge or penalty.  If
the University does not pay Operator such Fuel Payment in full on or before the
Fuel Payment Due Date, then any unpaid Fuel Payment or portion thereof shall
bear interest from the Fuel Payment Due Date until paid in full at the Default
Rate.

7.3.2.

Invoice for Fixed O&M Costs.  On or about the first (1st) Business Day of each
calendar month, Operator shall submit to the University its invoice for the
University’s allocated portion of all Steam Fixed O&M Costs and Chilled Water
Fixed O&M Costs (as set forth in Schedules S-1 and CW-1) for the Facility that
are payable for the current calendar month.  Such invoice shall be due and
payable within thirty (30) days after delivery to the University (the “Fixed O&M
Costs Payment Due Date”).  If the University does not pay Operator in full for
such Fixed O&M Costs on or before the Fixed O&M Costs Payment Due Date, then any
unpaid portion thereof shall bear interest from the Fixed O&M Costs Payment Due
Date until paid in full at the Default Rate.

7.3.3.

Invoice for Other Variable O&M Costs.  On or about the tenth (10th) Business Day
of each calendar month, Operator shall submit to the University its invoice for
the University’s allocated portion of Steam Variable O&M Costs and Chilled Water
Variable O&M Costs (as set forth in Schedules S-2 and CW-2), except the cost of
Fuel for the previous month.  If applicable, the invoice shall also reflect any
credit due to the University for any Liquidated Damages for the previous month,
and the amount of Liquidated Damages shall be set off against the amount due to
Operator.  Subject to Section 7.10, the University shall pay to Operator the
total amount set forth in the invoice within thirty (30) days following receipt
thereof (the “Variable O&M Costs Payment Due Date”).  If the University does not
pay Operator in full for such Variable O&M Costs on or before the Variable O&M
Costs Payment Due Date, then any unpaid portion thereof shall bear interest from
the Variable O&M Costs Payment Due Date until paid in full at the Default Rate.

7.3.4.

Invoice for Lake Water Supply Delivery Costs.  The University shall invoice MGE
monthly for its proportionate share of Lake Water Supply delivery costs, as more
particularly set forth in the Lake Water Supply Delivery Agreement. Subject to
Section 7.10, Operator shall pay to the University the total amount set forth in
the invoice within thirty (30) days following receipt thereof (the “Water Supply
Delivery Costs Payment Due Date”).  If Operator does not pay such invoice in
full on or before the Water Supply Delivery Costs Payment Due Date, then any
unpaid portion thereof shall bear interest from the Water Supply Delivery Costs
Payment Due Date until paid in full at the Default Rate.

7.3.5.

Invoice for Start Up Steam Costs. The University shall invoice Operator monthly
for the cost of providing start up Steam to the Facility.  Subject to Section
7.10, Operator shall pay to the University the total amount set forth in the
invoice within thirty (30) days following receipt thereof (the “Start Up Steam
Costs Payment Due Date”).  If Operator does not pay such invoice for such Start
Up Steam Costs on or before the Start Up Steam Costs Payment Due Date, then any
unpaid portion thereof shall bear interest from the Start Up Steam Costs Payment
Due Date until paid in full at the Default Rate.

7.4.

Payment for Major Maintenance.  

The University shall pay for Major Maintenance in accordance with Exhibits B and
C.  Any amounts payable for Major Maintenance that are not paid by the
applicable due date shall bear interest until paid in full at the Default Rate.

7.5.

Payment for One Time Expenditures.  

At the University’s option, the University or the State may elect to pre-fund
the following one time expenditures on or before June 1, 2005: (a) the
University’s Allocated Share of the Initial Inventory; and (b) the State’s
Allocated Share of the Incremental Water Supply Costs.  If the University or the
State elects to pre-fund such expenditures, then it shall reimburse MGE for such
expenditures on or before June 1, 2005, by paying to MGE the cost of the
University’s Allocated Share of the Initial Inventory, together with interest at
the Default Rate from the date MGE or any MGE Affiliate actually paid for such
Initial Inventory until June 1, 2005 (the “Initial Inventory Cost”) and the
State’s Allocated Share of the Incremental Water Supply Cost, including interest
at the Default Rate from the date MGE or any MGE Affiliate actually paid for
such expenditures until the Commencement Date.  If the University elects not to
pre-fund the Initial Inventory Cost and/or the State elects not to pre-fund the
Incremental Water Supply Cost, then the University agrees that to the extent
such costs have not been pre-funded, Schedules S-1 and CW-1 of this Agreement
shall be amended, and the Parties hereby agree that Operator shall substitute
for such schedules, replacement schedules that add the following payments to the
Fixed O&M Costs payable by the University: (1) a monthly payment sufficient to
fully amortize the Initial Inventory Cost, plus interest at the Default Rate,
over three (3) years; and (2) a monthly payment sufficient to fully amortize the
State’s Allocated Share of the Incremental Water Supply Cost, plus interest at
the Default Rate, over ten (10) years.

7.6.

Facility Expansion.  

If the University requests expansion of the Facility under Section 7.15 of the
Joint Ownership Agreement, then the Parties agree that Schedules S-1 and CW-1 of
this Agreement shall be amended, as necessary, to reflect the effect of the
Facility expansion made in accordance with the Joint Ownership Agreement, and
Operator shall be authorized to substituted new versions of such schedules, as
necessary, that reflect the effect of such Facility expansion.

7.7.

Adjustments and Conditions.

Notwithstanding the payment of any amount pursuant to the foregoing provisions,
the University shall remain entitled to conduct, at the University’s sole
expense, a subsequent audit and review amounts paid by the University hereunder,
together with any supporting documentation, for a period of one (1) year from
and after the end of the year in which the invoice was submitted to the
University pursuant to this Article.  If, pursuant to such audit and review, the
Parties conclude that any amount previously paid  to Operator did not accurately
reflect the amount due to Operator or if the Parties disagree, but it is
determined through the dispute resolution procedures of Article XIII that any
amount previously paid  to Operator did not accurately reflect the amount due to
Operator, then the University may recover such amount from Operator with
interest thereon from the date of payment to the date of repayment at the
Default Rate.

7.8.

Accounting and Audit Rights

Operator shall keep and maintain, in accordance with generally accepted
accounting principles consistently applied, books, records, accounts and other
documents (“Records”) sufficient to reflect accurately and completely all
expenses incurred pursuant to this Agreement, and Operator shall keep and
preserve the Records for a period of at least three (3) years from and after the
close of the Operating Year in which such costs were incurred.  The Records
shall include receipts, memoranda, vouchers, inventories and accounts of every
kind and nature pertaining to the Services, payroll costs incurred and the
monthly salary and hourly rate of each and every employee whose payroll costs
constitute an expense hereunder.  The University, its representatives and any
firm of independent auditors appointed by the University shall have access, upon
reasonable advance notice to Operator in writing, to the Records maintained by
Operator for the purposes of auditing and verifying the expenses.  The
University shall have the right to reproduce all or part of the Records.  Once
an audit has been completed, the University and its assignees shall not be
entitled to audit rights for the same Operating Year or Operating Years that
were the basis of the previous audit, unless the need to reaudit any previously
audited year is due to the intentional or negligent misrepresentation of
Operator.

7.9.

Interest.

Except for any amounts in dispute as provided for in Section 7.10 hereof, any
amount owed to one party hereunder by the other party for more than thirty (30)
days after the date such amount is due shall accrue interest each day from the
original due date until paid in full at an annual rate equal to the Default
Rate.

7.10.

Disputed Payments.

If a party (the “Disputing Party”) disputes any amounts included in any invoice
provided to such party by another party (the “Invoicing Party”), the Disputing
Party shall give written notice to the Invoicing Party of each such disputed
amount and shall pay the full amount of such invoice that is not in dispute
within the time periods set forth herein for such payment.  The Disputing Party
and the Invoicing Party shall endeavor diligently and in good faith to resolve
any issue with respect to the amount remaining in dispute within thirty (30)
days after the date of the Invoicing Party’s receipt of the notice of disputed
amount.  If agreement is not reached within such thirty (30) day period, the
parties will continue to try to resolve such dispute; provided, however, that
either party may instead submit the dispute to resolution pursuant to Article
XIII hereof. If the Disputing Party and the Invoicing Party agree, or it is
determined through the dispute resolution procedures that part or all of the
disputed amount was payable to the Invoicing Party, then the amount agreed or
determined to be payable to the Invoicing Party shall be paid in full, together
with interest at the Default Rate from the original payment due date.

7.11.

Chilled Water Operations and Fixed O&M Cost Reopeners.  

On the third anniversary of the Commercial Operation Date and on every fourth
anniversary thereafter (each a “Reopener Date”), the University shall have the
option to reopen the following terms and conditions of this Agreement:

7.11.1.

Operation of Chilled Water Assets.  The University shall have the right to
assume operation of the Chilled Water Assets within the Facility.  If the
University exercises this right, the Parties shall adjust the cost allocations
in the applicable Exhibits to this Agreement to reflect the effect of such
change in operation.

7.11.2.

Fixed O&M Costs.  Subject to approval by the PSCW to the extent required by
applicable Law, the University shall have the right to require Operator to
modify the terms of the Steam Fixed O&M Costs (Exhibit B, Schedule S-1) and the
Chilled Water Fixed O&M Costs (Exhibit C, Schedule CW-1), collectively, the
“Fixed O&M Costs”, to switch from the indexed Fixed O&M Costs currently set
forth in Exhibits B and C to the reimbursement of actual incurred expenses by
the Operator for the same Fixed O&M Costs, or, in the event that the Fixed O&M
Costs are not indexed as of such Reopener Date, to switch back to the indexed
methodology of Fixed O&M Costs currently set forth in Exhibits B and C, with the
indexed Fixed O&M Costs rebased to Operator’s actual costs as of the switching
date.  If the University elects not to exercise its right to switch from indexed
Fixed O&M Costs to actual incurred expenses of Operator for the Fixed O&M Costs
as of a particular Reopener Date, then the indexed Fixed O&M Costs shall be
rebased to Operator’s actual costs as of such Reopener Date.

7.12.

Notice.

If the University wishes to exercise its reopener rights under Section 7.11, it
shall provide written notice to Operator not less than three months prior to any
Reopener Date.  Such notice shall identify the issues for which the University
wishes to exercise its reopener rights.  If the University fails to provide
written notice of its intent to exercise such reopener rights by the date three
months prior to any Reopener Date, then the University shall be deemed to have
elected not to exercise such reopener rights for the then-current reopener
period.

7.13.

Reopener Terms Negotiation Process.  

If the University validly notifies Operator of its intent to exercise its
reopener rights, then commencing upon the Reopener Date, the Parties shall meet
and, acting in good faith, endeavor to agree upon the details of how the
University’s exercise of its reopener rights will affect the remaining terms and
conditions of this Agreement.  The Parties shall conclude all details of such
negotiations within six months after the Reopener Date and embody the terms of
their agreement in an amendment to this Agreement.  If the Parties are unable to
agree upon such terms and conditions within such six-month period, then the
dispute resolution provisions of Article XIII of this Agreement shall apply.

7.14.

  Independent Efficiency Evaluation/Dispatch Reopener.

Upon the first Reopener Date, unless both Parties have previously provided
written notice to each other that they do not wish to do so, the Parties shall,
at their joint expense, retain an independent evaluator to make recommendations
to improve the efficiency of dispatch of the Facility.  In connection with each
Reopener Date, the parties shall meet to discuss the Steam Fuel Costs schedule
(Exhibit B, Schedule S-3) and to consider mutually agreeable modifications to
the dispatch benefit and other terms and conditions of such Steam Fuel Costs
schedule.

ARTICLE VIII

TERM

8.1.

Term.

The term of this Agreement (the “Term”) shall begin on the Commencement Date
hereof and shall remain in effect for thirty (30) years.  If any Party wishes to
extend this Agreement beyond the end of the term, such Party shall provide
written notice to the other Parties not less than two years before the end of
the Term.  Upon receipt of such notice the Parties shall thereafter meet and
negotiate in good faith in an effort to agree upon mutually agreeable terms and
conditions for an extension of this Agreement beyond the end of the Term.  The
terms and conditions of any such extension shall be set forth in a written
instrument executed by the Parties and approved by the PSCW.

8.2.

Termination by the University.

Upon the occurrence of any of the following events, the University may terminate
this Agreement and replace Operator as the operator of the Facility upon thirty
(30) days written notice (the “Default Notice”) to Operator, but contingent, to
the extent required by Law, upon the approval of the PSCW of the new operator
for the Facility:

(i)

the Bankruptcy of Operator;

(ii)

Chronic Non-Performance

a)

Provided that the University’s right to terminate with respect to the Electric
Assets, the Thermal Assets and the Common Assets shall be limited to the
circumstances set forth in Sections 4.5.1, 4.5.2 (but subject to Operator’s
waiver rights under Section 4.6.3.2) and 4.5.5 (but subject to Operator’s waiver
rights under Section 4.6.3.2); and

b)

Provided that the University’s right to terminate with respect to the Chilled
Water Assets Electric Assets, the Thermal Assets and the Common Assets shall be
limited to the circumstances set forth in Sections 4.5.3, 4.5.4 and 4.5.5 (but
subject to Operator’s waiver rights under Section 4.6.3.2); or

(iii)

a Change in Control of MGE Energy, Inc., if the University thereafter elects to
exercise its right to replace Operator under Section 4.5(e) of the Joint
Ownership Agreement.;

8.3.

Termination by Operator.  

Upon the occurrence of any of the following events, Operator shall have the
right to terminate this Agreement, after providing a Default Notice to the
University:

8.3.1.

Payment Default.  If the University shall fail to pay any amount due hereunder
within thirty (30) days of its due date.

8.3.2.

Prohibited Assignment.  If the University shall assign its interest in this
Agreement to any person in violation of the terms of Section 15.1.

8.4.

Defaults Not Justifying Termination.  

8.4.1.1

Any Party violates or allows a violation of any Authorization, Environmental Law
or other law applicable to the Services or the Facility, which violation has or
may have a material adverse effect on any Party to this Agreement or the
operations of the Facility and the Party in default does not cure such violation
within thirty (30) days of the date of the receipt of the Default Notice;
provided, however, that if such failure cannot reasonably be cured within said
thirty (30) days and the Party in default shall have commenced to cure such
failure within said period and shall thereafter proceed with reasonable
diligence and good faith to cure such failure, then for such longer period of
time (but not more than one hundred eighty (180) days) as shall be necessary to
accomplish such cure with all reasonable diligence (so long as such extended
period will not cause an immediate material adverse effect on the Facility or
any non-defaulting Party and provided further that the occurrence of any such
immediate material adverse effect shall terminate the extended period);

8.4.1.2

Any Party fails to perform any other material obligation under this Agreement
and the Party in default does not cure such failure within thirty (30) days of
the date of the receipt of the Default Notice; provided, however, that if such
failure cannot reasonably be cured within said thirty (30) day period and the
Party in default shall have commenced to cure such failure within said period
and shall thereafter proceed with reasonable diligence and good faith to cure
such failure, then for such longer period of time (but not more than one hundred
eighty (180) days) as shall be necessary to accomplish such cure with all
reasonable diligence (so long as such extended period will not cause an
immediate material adverse effect on the Facility or any Party not in default
and provided further that the occurrence of any such immediate material adverse
effect shall terminate the extended period); or

8.4.1.3

Operator takes any action, or fails to take any action within its reasonable
control, which action or failure to act has or would have a material adverse
effect on the rights of the University under any warranties or guarantees
applicable to the Facility or any equipment at the Facility.

8.5.

Remedies for Defaults Not Justifying Termination.  

In the event of a default not justifying termination by any Party under Section
8.4 of this Agreement, which default is not cured within the applicable notice
and cure period set forth in Section 8.4 after the Party in default receives a
Default Notice, any Party not then in default may, after employing the dispute
resolution procedures of Article XIII and if the default is not thereby
resolved, bring litigation in accordance with Section 13.2 to obtain specific
performance of this Agreement, including injunctive relief to order the Party in
default to cure  the default in question.

8.6.

Facility Condition at End of Term.  

Upon expiration or termination of this Agreement, Operator (but not MGE, who may
thereafter elect to operate the portion of the Facility leased from MGE Power
under the Facility Lease) shall remove its personnel from the Chilled Water
Assets and shall leave the Chilled Water Assets in the same condition as on the
Commencement Date, normal wear and tear and any other degradation for which
Operator is not responsible excepted.  All Accessories and Consumables,
operating and maintenance manuals and any other items previously paid for by the
University under this Agreement will be left at the Facility and will become or
remain the property of the University without additional charge.

ARTICLE IX

INSURANCE

9.1.

Insurance.

Operator shall obtain and to maintain in effect policies of insurance of the
type, in the amounts, with the deductibles and as otherwise provided in Exhibit
E attached hereto.  

9.2.

Certificates; Proof of Loss.

On or before the required date for the insurance to be provided hereunder,
Operator shall furnish certificates of insurance to the University evidencing
the insurance required pursuant to this Agreement.  Operator shall make all
proofs of loss under each such policies and shall take all other action
reasonably required to ensure collection from insurers for any loss under any
such policy.

9.3.

No Limitation on Liability.

The provision of any insurance obligation hereunder shall not be construed to
limit the liability of either party to the other party under this Agreement.

ARTICLE X

METERING

10.1.

Metering.

Operator shall operate and maintain devices to measure Steam and Chilled Water
delivered by Operator to the University and as required below (the “Meters”).
 The Meters shall be of a type commonly used and generally accepted in the steam
and chilled water production industry and located to measure accurately (a) the
temperature, pressure and flow to calculate the energy of Steam delivered at the
Steam Delivery Point; (b) the temperature, conductivity and flow to calculate
the energy of Condensate returned at the Condensate Delivery Point; (c) the flow
and temperature of the Chilled Water delivered at the Chilled Water Delivery
Point; (d) the flow and temperature of the Chilled Water Return returned at the
Chilled Water Delivery Point; and (e) any other meters required to meet the
parties’ other obligations under this Agreement.

10.2.

Meter Readings.

Operator shall read the Meters no less frequently than monthly.  

10.3.

Access and Inspections.

The Meters shall be sealed.  A Meter seal shall be broken only if necessary for
maintenance or when needed to be inspected, tested, adjusted or repaired.
 Operator shall give the University reasonable prior notice of and the
University shall have the right to be present at any such breaking of the seal,
inspection, test, adjustment or repair.  Operator shall give the University a
copy of all written reports on such Meter inspections, testing and maintenance.

10.4.

Testing and Calibration; Repair.

The Meters shall be tested and calibrated (using methods generally accepted in
the power generation industry) as required by any applicable PSCW standards, or,
if no such standards exist, as established  by the Operating Committee.  Any
Party may, at any time, request additional testing with respect to the Meters,
and Operator shall then promptly schedule a test of the Meters.  The cost of the
additional testing shall be borne by the requesting Party if the meter is found
to be accurate (i.e., within the applicable PSCW requirement, or if no PSCW
requirement is applicable, within the meter manufacturer’s specifications) when
tested.  If a Meter fails to register, or if its measurement is found upon
testing to be inaccurate, Operator shall bear the cost of testing and such meter
shall be replaced or repaired as soon as practicable by Operator so that it
measures the temperature, pressure, and flow accurately within any limits
prescribed by the manufacturer.

ARTICLE XI

INDEMNIFICATION




11.1.

By Operator.

To the maximum extent permitted by law and subject to the limitations set forth
in Article XII hereof, Operator shall indemnify, defend and hold harmless the
University, the State and each of their respective officers, directors,
employees, representatives and agents (the “University Indemnified Parties”),
from and against any and all suits, actions, liabilities, legal proceedings,
claims, demands, losses, costs and expenses of whatsoever kind or character,
including without limitation, reasonable attorneys’ fees and expenses, for
injury or death of third parties or loss of or damage to property of third
parties arising as a result of or in connection with (i) any failure on the part
of Operator to perform its obligations under this Agreement, (ii) any negligent
acts or omissions or willful misconduct or anyone acting on Operator’s behalf
(other than any University Indemnified Party) or (iii) any violations of
University’s safety procedures by Operator or its employees, agents,
representatives or independent contractors.  It is understood and agreed by the
parties that any costs or expenses incurred by Operator pursuant to its
indemnity obligations under this Section 11.1, including without limitation, the
cost of deductibles with respect to the insurance maintained by Operator or the
University pursuant to Article IX hereof, shall not constitute expenses under
this Agreement.

11.2.

By the University.

The University and the State shall assume and retain all liability, including
claims, demands, losses, costs, damages and expenses of every kind and
description, or damages to persons or property arising out of or in connection
with or occurring during the course of this Agreement, where such liability is
proximately caused by the acts or omissions of any of the officers, employees or
agents of the University or the State while acting within the scope of their
employment where protection is afforded by Wis. Stats. 893.82 or 895.46(1).  

11.3.

Duty to Keep Apprised.

Any party entitled to indemnification or other protection under this Article
shall keep the responsible party apprised of the status of all claims with
respect to which it is entitled to such indemnification or protection, and shall
not settle any such claim without the consent of the responsible party, such
consent not to be unreasonably withheld or unduly delayed.

ARTICLE XII

LIABILITIES OF THE PARTIES

12.1.

No Consequential Damages.

Notwithstanding any provision contained in this Agreement to the contrary, none
of the parties hereto nor their respective officers, directors, principals
(including without limitation), agents, subcontractors, vendors, employees or
related or affiliated entities shall be liable to the other hereunder for
consequential or indirect loss or damage, including without limitation, cost of
capital, loss of goodwill, loss of revenue, cost of replacement power, increased
operating costs or any other special or incidental damages.  The parties further
agree that the waivers and the disclaimers of liability, indemnities, releases
from liability and limitations on liability expressed in this Agreement shall
survive the termination or expiration hereof and shall apply (unless otherwise
expressly indicated), whether in contract, equity, tort or otherwise, even in
the event of the fault, negligence (including without limitation, the sole
negligence), strict liability or breach of warranty of the party indemnified,
released or whose liabilities are limited, and shall extend to the officers,
directors, principals, agents, subcontractors, vendors, employees or related or
affiliated entities of such party.

ARTICLE XIII

DISPUTE RESOLUTION

13.1.

 In General.  

13.1.1.

The parties shall attempt to settle every dispute arising out of or in
connection with this Agreement (each a “Dispute”), by following the dispute
resolution process set forth below, to the extent permitted by Law.

13.1.2.

Any party shall have the right to seek resolution of a Dispute by providing
written notice of the Dispute to the Treasurer of MGE Energy, which notice shall
be deemed sufficient notice to MGE, and the Secretary of the Wisconsin Building
Commission, which notice shall be deemed sufficient notice to the University or
their designees or legal successors.  Within three (3) Business Days of such
notice, the Treasurer and Secretary shall meet, review such relevant information
as they may determine and render their decision within three (3) Business Days
of such meeting (or such other timeline to which they mutually agree).

13.1.3.

If the Treasurer and Administrator cannot arrive at a mutually agreeable
decision within the three (3) Business Day period provided, either of them may,
within three (3) Business Days, refer the Dispute to the President of MGE Energy
and the Secretary of the Wisconsin Department of Administration (the “DOA
Secretary”).

13.1.4.

Upon a timely referral, the MGE Energy President and DOA Secretary shall
consider the Dispute, review such relevant information as they may determine and
issue their decision (which decision shall be confirmed in writing) within five
(5) Business Days after receiving the referral.  If the MGE Energy President and
DOA Secretary cannot resolve the issue within the five (5) Business Day period,
then the Parties shall have the rights set forth below in Section 13.2.

13.2.

Litigation.  

Any dispute that has not been resolved as set forth in Section 13.1 above, may
be pursued by any party in any federal or Wisconsin court with jurisdiction
located in Madison, Wisconsin.  Each party shall bear its own costs in such
litigation, including its attorneys’ fees and any other costs it incurs in
connection with the litigation.

13.3.

Continued Performance.  

During the conduct of dispute resolution procedures pursuant to this Article
XIII, (a) the parties shall continue to perform their respective obligations
under this Agreement, and (b) no party shall exercise any other remedies
hereunder arising by virtue of the matters in dispute.




ARTICLE XIV

TITLE DOCUMENTS AND DATA

14.1.

Materials and Equipment.

Title to all Accessories and Consumables and other items purchased or obtained
by Operator hereunder for the Facility actually paid for by the University shall
pass immediately to and vest in the University as and when actually paid for by
the University; provided, however, that such transfer of title shall in no way
affect Operator’s obligations as set forth in the other provisions of this
Agreement.  

14.2.

Documents.

A copy of all materials and documents prepared or developed by or on behalf of
Operator in connection with the Facility or the performance of the Services,
including without limitation, all manuals, data, designs, drawings, plans,
computer software, specifications, reports and accounts, and for which it has
been compensated, together with any materials and documents furnished by the
University to Operator or to its employees, representatives, agents or
contractors, shall be delivered to the University upon expiration or termination
of this Agreement.  In addition, all such materials and documents shall be
available for review by the University at all reasonable times following written
notice during development of, and promptly upon completion of, such materials
and documents.

ARTICLE XV

MISCELLANEOUS

15.1.

Assignment.

No assignment of this Agreement by either party may be made without the prior
written approval of the other party and unless the assignee assumes the full
obligations of the assignor.

15.2.

Access.

The University and its representatives at all reasonable times after written
notice shall have access to the Facility, all Facility operations and any
documents, materials, records and accounts relating to the Facility Assets
operation for purposes of inspection and review; provided, however, that
reasonable prior notice shall be required for access to the Facility and to
documents, records and other written materials.  During any such inspection or
review of the Facility, the University and its invitees, shall comply with all
of Operator’s safety and security procedures, and the University and its
representatives shall conduct such inspection and reviews in such a manner as to
cause minimum interference with Operator’s activities and its ability to perform
the Services.  Operator also shall cooperate with the University in allowing
other visitors access to the Facility under conditions mutually agreeable to the
parties.

15.3.

Cooperation in Permitting and Financing.

Owners shall cooperate in good faith with each other and with Operator to obtain
any Authorizations and amendments thereto that are necessary or desirable to
safe, efficient and effective operation of the Facility, in accordance with
applicable Law.  Owners shall further cooperate in good faith with each other to
enable each Owner to obtain financing necessary to financing or re-finance their
respective investments in the Facility.  Such duty to cooperate shall not
obligate either Owner or Operator to incur any out of pocket expense, unless the
parties for whose benefit the expense is incurred makes reasonable advance
arrangements to reimburse such expense.

15.4.

Independent Contractor.

Operator shall be an independent contractor with respect to the performance of
the Services hereunder.  Neither Operator nor its employees, agents,
subcontractors, vendors or suppliers or the employees of any such parties
employed in the Facility operation, shall be deemed to be agents,
representatives, employees or servants of the University, except to the extent
of any express agency created hereunder pursuant to the authority granted to
Operator under Article III hereof.  Except as otherwise expressly provided
herein, this Agreement shall not constitute Operator as the legal representative
or agent of the University, nor shall Operator have the right or authority to
assume, create or incur any liability or obligation, express or implied,
against, in the name of or on behalf of the University.  This Agreement is not
intended to create, and shall not be construed to create, a relationship of
partnership, joint venture or an association for profit between the University
and Operator.

15.5.

Not for Benefit of Third Parties.

Except as otherwise expressly provided herein, this Agreement and each and every
provision hereof is for the exclusive benefit of the parties hereto and is not
for the benefit of any third party.

15.6.

Force Majeure.

15.6.1.

Effect.  

Any delays in or failure of performance by a party, other than the obligations
to pay monies hereunder, shall not constitute a Default hereunder if and to the
extent such delays or failures of performance are caused by Force Majeure
events.  If any Force Majeure event increases Operator’s cost of performing its
obligations hereunder, each Owner shall pay its allocated share of the increase.

15.6.2.

Notice of Occurrence and Impact.

15.6.2.1

Notice of Occurrence.  Any party claiming that a Force Majeure condition has
arisen shall immediately notify the other party of the same, shall act
diligently to overcome, remove and/or mitigate the effects of the event of Force
Majeure, shall notify the other parties on a continuing basis of its efforts to
overcome, remove and/or mitigate the event of Force Majeure and shall notify the
other party immediately when said condition has ceased.

15.6.2.2

Notice of Impact.  In addition to its obligations under Section 15.6.2.1, if
Operator claims there is a Force Majeure condition, Operator shall (i) promptly
notify the University, in writing of the nature, cause and cost of such Force
Majeure condition, (ii) state whether and to what extent the condition will
interfere with the performance of the Services and the delivery of Steam and
Chilled Water, and (iii) state the date and time the Force Majeure condition
commenced.

15.6.3.

Termination.  

In the event that a Force Majeure event continues for more than one (1) year and
the  after notice of the event of Force Majeure is given under Section 15.6.2.1,
and the Operating Committee elects not to rebuild, then, subject to PSCW
approval to the extent required by applicable Law, any party may terminate this
Agreement, at any time thereafter prior to any remedying of the adverse effects
of the Force Majeure event, by giving at least ten (10) Business Days prior
written notice to the other parties

15.7.

Amendments.

Neither this Agreement nor any of the terms hereof may be terminated, amended,
supplemented, waived or modified orally, but only by an instrument in writing
signed by the party against which the enforcement of the termination, amendment,
supplement, waiver or modification is sought.

15.8.

Survival.

Notwithstanding any provisions contained herein to the contrary, the indemnity
obligations set forth in Article XI hereof and the limitations on liabilities
set forth in Article XII hereof shall survive in full force the expiration or
termination of this Agreement.

15.9.

No Waiver.

It is understood and agreed that any delay, waiver or omission by the University
or Operator to exercise any right or power arising from any breach or default by
the University or Operator with respect to any of the terms, provisions or
covenants of this Agreement shall not be construed to be a waiver by the
University or Operator of any subsequent breach or default of the same or other
terms, provisions or covenants on the part of the University or Operator.

15.10.

Notices.

Any notice, demand, offer or other written instrument required or permitted to
be given pursuant to this Agreement shall be in writing signed by the party
giving such notice and shall be hand delivered or sent by overnight courier,
registered mail or telefax to the other parties at such address as set forth
below.

If delivered to the University:




Secretary, Board of Regents
of the University of Wisconsin System
1860 Van Hise Hall
1220 Linden Drive
Madison, Wisconsin  53706
Attention:  Secretary
Facsimile:




If delivered to Operator:




Madison Gas and Electric Company

133 South Blair Street

Madison, Wisconsin  53703

Attention:  General Counsel

Facsimile:  (608) 252-7098




If delivered to MGE:




Madison Gas and Electric Company

133 South Blair Street

Madison, Wisconsin  53703

Attention:  General Counsel

Facsimile:   (608) 252-7098







Each party shall have the right to change the place to which notice shall be
sent or delivered by similar notice sent in like manner to the other parties.
 Without limiting any other means by which a party may be able to prove that a
notice has been received by the other party, a notice shall be deemed to be duly
received:

(a)  if sent by hand, the date when left with a responsible person at the
address of the recipient;

(b)  if sent by registered mail or overnight courier, the date of receipt; or

(c)  if sent by facsimile, upon receipt by the sender of an acknowledgment or
transmission report generated by the machine from which the facsimile was sent
indicating that the facsimile was sent in its entirety to the recipient’s
facsimile number.

15.11.

Counterparts.

The parties hereto may execute this Agreement in two (2) or more counterparts,
all of which taken together shall constitute one and the same instrument and
each of which shall be deemed an original instrument as against any party who
has signed it.

15.12.

Governing Law.

This Agreement is executed and intended to be performed in the State of
Wisconsin, and the laws of that state shall govern its construction,
interpretation and effect (without reference to choice of law principles).

15.13.

Partial Invalidity.

If any provision of this Agreement becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable or void, this Agreement
shall continue in full force and effect without said provision; provided,
however, that if such severability materially changes the economic benefits of
this Agreement to either party the parties shall negotiate an equitable
adjustment in the Provisions of this Agreement in good faith.

15.14.

Captions, Exhibits, and the Table of Contents.

Titles or captions of Sections contained in this Agreement are inserted only as
a matter of convenience and for reference, and in no way define, limit, extend,
describe or otherwise affect the scope or meaning of this Agreement or the
intent of any provision hereof.  All Exhibits attached hereto shall be
considered a part hereof as though fully set forth herein.

15.15.

Entire Agreement.

This Agreement sets forth the full and complete understanding of the parties
relating to the subject matter herein as of the date hereof, and supersedes any
and all negotiations, agreements and representatives made or dated prior
thereto.  No party shall be bound by any other obligations, conditions or
representations with respect to the subject matter of this Agreement.

15.16.

Conflicting Provisions.

In the event of any conflict between this document and any Exhibit hereto, the
terms and provisions of this document, as amended from time to time, shall
control.  In the event of any conflict among the Exhibits, the Exhibit of latest
date shall control.

15.17.

Successors and Assigns.

The terms and provisions of this Agreement and the respective rights and
obligations hereunder of Operator, the University and MGE shall be binding upon,
and inure to the benefit of, their respective permitted successors and assigns.

15.18.

Designated Representatives.

The University hereby designates ____________________, as its representative
(the “University’s Representative”) who shall be authorized to act on behalf of
the University, with whom Operator may consult at all reasonable times.
 Whenever this Agreement requires or provides for the approval, consent or some
other action of the University, Operator may rely on the approval, consent or
other action of the University’s Representative.  The University may change the
University’s Representative at any time and from time to time by written notice
to Operator.  Operator hereby designates Steven A. Schultz, as its
representative (“Operator’s Representative”) who shall be authorized to act on
behalf of Operator, with whom the University may consult at all reasonable
times.  Whenever this Agreement requires or provides for the approval, consent
or some other action of Operator, the University may rely on the approval,
consent or other action of Operator’s Representative.  Operator may change
Operator’s Representative at any time and from time to time by written notice to
the University.

15.19.

Procurement.

To the extent requested by the University, Operator shall consult with the
University and shall consider the University’s advice with respect to the
suppliers from which Operator procures Accessories, Consumables and outside
services, provided however, that notwithstanding such consultation and advice,
Operator may procure all Accessories, Consumables and outside services from such
sources as Operator, in its reasonable discretion, may select.

15.20.

Non-Appropriation.

The parties agree that the University’s payment obligations under this Agreement
is, if applicable to this Agreement, subject to funds being budgeted and
appropriated for that purpose.  Should the State of Wisconsin fail to
appropriate adequate funds for such purpose, the University shall be excused
from such payment, but upon such event, Operator shall have, without further
notice to the University, the right to: (a) terminate and/or cease performance
under this Agreement, (b) terminate some or all of the agreements with the
University and/or the State relating to the Facility, (c) to the extent
permitted by law, collect from the University its obligation to pay to Operator
for the Services and Non-Routine Services provided to the date of such
termination.  Such remedy shall survive the termination of this Agreement.  The
University agrees to use its best efforts to request and/or support the
appropriations necessary from the Legislature to pay the University’s
obligations under this Agreement, including but not limited to making and
seeking the State’s support of any necessary budgetary requests for the
University.

15.21.

Contingent Upon Issuance of CPCN and Other Authorizations; PSCW Modifications.

The parties’ obligations to continue to proceed in accordance with this
Agreement are contingent upon the approval of this Agreement by the PSCW.  If
the EPC Agreement is terminated prior to the Commercial Operation Date, then
this Agreement shall terminate simultaneously with the termination of the EPC
Agreement.  The parties agree that in the event that the PSCW shall take action
that results in the reallocation of any costs or any risks relating to the
Facility in a manner that materially affects any of the costs or obligations
under this Agreement, the costs and/or obligations shall be adjusted accordingly
among the parties to this Agreement to reflect the effect of the PSCW action.
 To the extent that the PSCW or any other Governmental Authority imposes any
additional requirements or modifications that increase the overall cost of the
Work, the State and MGE Power shall share such cost increase in proportion to
their Allocated Shares as set forth in the Joint Ownership Agreement.













IN WITNESS WHEREOF, the parties have executed this Agreement through their duly
authorized officers as of the date first written above.

Operator

MADISON GAS AND ELECTRIC COMPANY










By: /s/ Terry A. Hanson

Title:

Vice President, Chief Financial Officer and

Secretary




MGE

MADISON GAS AND ELECTRIC COMPANY










By: /s/ Terry A. Hanson

Title:

Vice President, Chief Financial Officer

and Secretary







     Signature of Terry A. Hanson, Vice President, Chief Financial Officer and
Secretary, to me known to be such officer, who executed the foregoing
instrument, by its authority, as the deed of such entity, authenticated this
____ day of October, 2003.



















University

THE BOARD OF REGENTS OF THE UNIVERSITY OF WISCONSIN










By: /s/ Toby E. Marcovich

Title:

President




By: /s/ Judith A. Temby

Title:

Secretary










     Signatures of Toby E. Marcovich, President, and Judith A. Temby, Secretary,
to me known to be such officer, who executed the foregoing instrument, by its
authority, as the deed of such entity, authenticated this ____ day of October,
2003.














